Exhibit 10.1

 

EXECUTION COPY

 

 

 

CUSIP Number:                

 

 

 

 

 

CREDIT AGREEMENT

 

Dated as of August 26, 2015

 

among

 

CORPORATE PROPERTY ASSOCIATES 17- GLOBAL INCORPORATED,
as Borrower

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer

 

and

 

BANK OF AMERICA, N.A.
as Syndication Agent and L/C Issuer

 

and

 

The Other Lenders Party Hereto

 

and

 

J.P. MORGAN SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

and

 

REGIONS BANK,
as Documentation Agent

 

 

 

 

 


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

 

Defined Terms

1

 

 

 

 

1.02

 

Other Interpretive Provisions

41

 

 

 

 

1.03

 

Accounting Terms

42

 

 

 

 

1.04

 

Rounding

43

 

 

 

 

1.05

 

Times of Day

43

 

 

 

 

1.06

 

Letter of Credit Amounts

43

 

 

 

 

1.07

 

Exchange Rates; Currency Equivalents

43

 

 

 

 

1.08

 

Additional Alternative Currencies

44

 

 

 

 

1.09

 

Change of Currency

45

 

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

46

 

 

 

 

2.01

 

The Loans

46

 

 

 

 

2.02

 

Borrowings, Conversions and Continuations of Loans

47

 

 

 

 

2.03

 

[Intentionally Omitted]

49

 

 

 

 

2.04

 

Letters of Credit

49

 

 

 

 

2.05

 

Swing Line Loans

59

 

 

 

 

2.06

 

Prepayments

62

 

 

 

 

2.07

 

Termination or Reduction of Commitments

65

 

 

 

 

2.08

 

Repayment of Loans

66

 

 

 

 

2.09

 

Interest

66

 

 

 

 

2.10

 

Fees

67

 

 

 

 

2.11

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

67

 

 

 

 

2.12

 

Evidence of Debt

68

 

 

 

 

2.13

 

Payments Generally; Administrative Agent’s Clawback

69

 

 

 

 

2.14

 

Sharing of Payments by Lenders

71

 

 

 

 

2.15

 

Extensions of Maturity Dates

72

 

 

 

 

2.16

 

Increase in Commitments

73

 

 

 

 

2.17

 

Cash Collateral

75

 

 

 

 

2.18

 

Defaulting Lenders

77

 

-i-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

79

 

 

 

 

3.01

 

Taxes

79

 

 

 

 

3.02

 

Illegality

84

 

 

 

 

3.03

 

Inability to Determine Rates

85

 

 

 

 

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

86

 

 

 

 

3.05

 

Compensation for Losses

87

 

 

 

 

3.06

 

Mitigation Obligations; Replacement of Lenders

88

 

 

 

 

3.07

 

Survival

89

 

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

89

 

 

 

 

4.01

 

Conditions of Effectiveness

89

 

 

 

 

4.02

 

Conditions to All Credit Extensions

91

 

 

 

 

4.03

 

Conditions to Initial Term Loans

92

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

92

 

 

 

 

5.01

 

Existence, Qualification and Power

92

 

 

 

 

5.02

 

Authorization; No Contravention

92

 

 

 

 

5.03

 

Governmental Authorization; Other Consents

93

 

 

 

 

5.04

 

Binding Effect

93

 

 

 

 

5.05

 

Financial Statements; No Material Adverse Effect

93

 

 

 

 

5.06

 

Litigation

93

 

 

 

 

5.07

 

No Default

94

 

 

 

 

5.08

 

Ownership of Property; Liens

94

 

 

 

 

5.09

 

Environmental Compliance

94

 

 

 

 

5.10

 

Taxes

94

 

 

 

 

5.11

 

ERISA Compliance

94

 

 

 

 

5.12

 

Subsidiaries; Equity Interests

95

 

 

 

 

5.13

 

Margin Regulations; Investment Company Act

96

 

 

 

 

5.14

 

Disclosure

96

 

 

 

 

5.15

 

Compliance with Laws

96

 

 

 

 

5.16

 

Intellectual Property; Licenses, Etc.

96

 

 

 

 

5.17

 

Solvency

96

 

-ii-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

5.18

 

Casualty, Etc.

97

 

 

 

 

5.19

 

SEC Reports

97

 

 

 

 

5.20

 

Anti-Money Laundering; Sanctions; Anti-Corruption Laws

97

 

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

97

 

 

 

 

6.01

 

Financial Statements

98

 

 

 

 

6.02

 

Certificates; Other Information

99

 

 

 

 

6.03

 

Notices

100

 

 

 

 

6.04

 

Payment of Obligations

101

 

 

 

 

6.05

 

Preservation of Existence, Etc.

101

 

 

 

 

6.06

 

Maintenance of Properties

102

 

 

 

 

6.07

 

Maintenance of Insurance

102

 

 

 

 

6.08

 

Compliance with Laws

102

 

 

 

 

6.09

 

Books and Records

102

 

 

 

 

6.10

 

Inspection Rights

102

 

 

 

 

6.11

 

Use of Proceeds

103

 

 

 

 

6.12

 

Compliance with Environmental Laws

103

 

 

 

 

6.13

 

Distributions in the Ordinary Course

103

 

 

 

 

6.14

 

Borrower Status

103

 

 

 

 

6.15

 

Further Assurances

103

 

 

 

 

6.16

 

Compliance with Terms of Leaseholds

103

 

 

 

 

6.17

 

Material Contracts

104

 

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

104

 

 

 

 

7.01

 

Liens

104

 

 

 

 

7.02

 

Indebtedness

104

 

 

 

 

7.03

 

Investments

105

 

 

 

 

7.04

 

Fundamental Changes

106

 

 

 

 

7.05

 

Dispositions

106

 

 

 

 

7.06

 

Restricted Payments

107

 

 

 

 

7.07

 

Change in Nature of Business

107

 

 

 

 

7.08

 

Transactions with Affiliates

107

 

-iii-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

7.09

 

Amendments of Organizational Documents

107

 

 

 

 

7.10

 

Use of Proceeds

108

 

 

 

 

7.11

 

Financial Covenants

108

 

 

 

 

7.12

 

Prepayments, Etc. of Indebtedness

108

 

 

 

 

7.13

 

Fiscal Year Changes

108

 

 

 

 

7.14

 

Sanctions; Anti-Corruption Laws

109

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

109

 

 

 

 

8.01

 

Events of Default

109

 

 

 

 

8.02

 

Remedies Upon Event of Default

111

 

 

 

 

8.03

 

Application of Funds

112

 

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

113

 

 

 

 

9.01

 

Appointment and Authority

113

 

 

 

 

9.02

 

Rights as a Lender

113

 

 

 

 

9.03

 

Exculpatory Provisions

113

 

 

 

 

9.04

 

Reliance by Administrative Agent

114

 

 

 

 

9.05

 

Delegation of Duties

114

 

 

 

 

9.06

 

Resignation of Administrative Agent

115

 

 

 

 

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

116

 

 

 

 

9.08

 

No Other Duties, Etc.

117

 

 

 

 

9.09

 

Administrative Agent May File Proofs of Claim

117

 

 

 

 

ARTICLE X

[INTENTIONALLY OMITTED]

117

 

 

 

 

ARTICLE XI

MISCELLANEOUS

117

 

 

 

 

11.01

 

Amendments, Etc.

117

 

 

 

 

11.02

 

Notices; Effectiveness; Electronic Communications

120

 

 

 

 

11.03

 

No Waiver; Cumulative Remedies; Enforcement

122

 

 

 

 

11.04

 

Expenses; Indemnity; Damage Waiver

122

 

 

 

 

11.05

 

Payments Set Aside

124

 

 

 

 

11.06

 

Successors and Assigns

125

 

 

 

 

11.07

 

Treatment of Certain Information; Confidentiality

130

 

 

 

 

11.08

 

Right of Setoff

131

 

-iv-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

11.09

 

Interest Rate Limitation

131

 

 

 

 

11.10

 

Counterparts; Effectiveness

132

 

 

 

 

11.11

 

Survival of Representations and Warranties

132

 

 

 

 

11.12

 

Severability

132

 

 

 

 

11.13

 

Replacement of Lenders

132

 

 

 

 

11.14

 

Governing Law; Jurisdiction; Etc.

133

 

 

 

 

11.15

 

WAIVER OF JURY TRIAL

134

 

 

 

 

11.16

 

No Advisory or Fiduciary Responsibility

135

 

 

 

 

11.17

 

Electronic Execution of Assignments and Certain Other Documents

135

 

 

 

 

11.18

 

USA PATRIOT Act

136

 

 

 

 

11.19

 

Judgment Currency

136

 

 

 

 

11.20

 

ENTIRE AGREEMENT

136

 

-v-

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

2.01

Commitments and Applicable Percentages

 

5.11(d)

ERISA

 

5.12

Subsidiaries and Other Equity Investments

 

7.02

Existing Indebtedness

 

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

Loan Notice

 

B

Swing Line Loan Notice

 

C-1

Dollar Term Note

 

C-2

Euro Term Note

 

C-3

Revolving Credit Note

 

D

Compliance Certificate

 

E-1

Assignment and Assumption

 

E-2

Administrative Questionnaire

 

F

United States Tax Compliance Certificate

 

G

Supplemental Addendum

 

-vi-

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of August 26, 2015,
among CORPORATE PROPERTY ASSOCIATES 17- GLOBAL INCORPORATED (together with its
permitted successors and assigns, the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line Lender and a L/C
Issuer and BANK OF AMERICA, N.A., as a L/C Issuer.

 

The Borrower has requested that the Lenders extend credit to it in an aggregate
principal or face amount not exceeding $250,000,000 (increasable to
$500,000,000, as provided herein) at any one time outstanding.  The Lenders are
prepared to extend such credit upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Adjusted Property EBITDA” means, for any period, an amount equal to:

 

(a)        Property EBITDA during such period; plus

 

(b)        the Borrower’s pro rata share of Total G&A Expense; minus

 

(c)        EBITDA during such period in respect of Properties owned by the
Borrower or one of its Subsidiaries for fewer than four fiscal quarters.

 

“Adjusted Total EBITDA” means, for any period, an amount equal to:

 

(a)        EBITDA of the Borrower and its Subsidiaries during such period; plus

 

(b)        Joint Venture EBITDA for such period.

 

“Administrative Agent” means JPMorgan Chase Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent; provided, however, it is understood that, without limiting
the other provisions of this Agreement, the Administrative Agent may utilize the
services of its Affiliates (including J.P. Morgan Europe Limited) in connection
with administrative matters related to Alternative Currencies.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such

 

1


 

currency, or such other address or account with respect to such currency as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Aggregate Commitments” means, at any time, the aggregate amount of the Lenders’
Revolving Credit Commitments and Term Commitments at such time.

 

“Aggregate Dollar Tranche Term Commitments” means, at any time, the aggregate
amount of the Lenders’ Dollar Tranche Term Commitments at such time, such amount
to be initially determined pursuant to Section 4.03(a).

 

“Aggregate Euro Tranche Term Commitments” means, at any time, the aggregate
amount of the Lenders’ Euro Tranche Term Commitments at such time, such amount
to be initially determined pursuant to Section 4.03(a).

 

“Aggregate Revolving Credit Commitments” means, at any time, the aggregate
amount of the Lenders’ Revolving Credit Commitments at such time.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Sterling and Yen.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuers, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means with respect to Revolving Credit Loans and
Letters of Credit denominated in a currency other than Dollars and Euros an
amount equal to twenty-five percent (25%) of the Aggregate Commitments.  The
Alternative Currency Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

 

“Applicable Percentage” means (a) with respect to any Term Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term Facility
represented by (i) on or prior to the Closing Date, such Term Lender’s Term
Commitment at such time and

 

2


 

(ii) thereafter, the principal amount of such Term Lender’s Term Loans at such
time and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if all Commitments in respect of either
Facility have expired, then the Applicable Percentage of each Lender in respect
of the applicable Facility shall be determined based on the Applicable
Percentage of such Lender in respect of such Facility most recently in effect,
giving effect to any subsequent assignments.  The initial Applicable Percentage
of each Lender in respect of each Facility is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan,
Base Rate Loan, Letter of Credit Fee and Unused Fee, as the case may be:

 

(a)        with respect to the Revolving Credit Facility, the applicable rate
per annum set forth below, based upon the range into which the Leverage Ratio
then falls in accordance with the following table:

 

 

 

 

Revolving Credit Facility

 

Pricing
Level

 

Leverage Ratio:

 

Eurocurrency
Loans and
Letters of
Credit

 

Base Rate
Loans

 

Unused Fee 1

 

Category 1

< 45%

1.50%

0.50%

0.15%/0.30%

Category 2

> 45% but < 50%

1.60%

0.60%

0.15%/0.30%

Category 3

> 50% but < 55%

1.75%

0.75%

0.15%/0.30%

Category 4

> 55% but < 60%

2.00%

1.00%

0.15%/0.30%

Category 5

> 60%

2.25%

1.25%

0.15%/0.30%

 

(b)        with respect to the Term Facility, the Applicable Rate shall be the
applicable rate per annum set forth below, based upon the range into which the
Leverage Ratio then falls in accordance with the following table:

 

 

 

 

--------------------------------------------------------------------------------

1  If usage of the Revolving and Term Loan Commitments is equal to or greater
than 50% of the Aggregate Commitments, the Unused Fee Rate will be 0.15%; and if
usage of the Revolving Commitments and Term Loan Commitments is less than 50% of
the Aggregate Commitments, the Unused Fee Rate will be 0.30%.

 

3


 

 

 

 

Term Facility

 

Pricing
Level

 

Leverage Ratio:

 

Eurocurrency
Loans and
Letters of
Credit

 

Base Rate
Loans

 

Unused Fee 2

 

Category 1

< 45%

1.45%

0.45%

0.15%/0.30%

Category 2

> 45% but < 50%

1.55%

0.55%

0.15%/0.30%

Category 3

> 50% but < 55%

1.70%

0.70%

0.15%/0.30%

Category 4

> 55% but < 60%

1.95%

0.95%

0.15%/0.30%

Category 5

> 60%

2.20%

1.20%

0.15%/0.30%

 

The Leverage Ratio shall be determined as of the end of each fiscal quarter
based on the financial statements and related Compliance Certificate delivered
pursuant to Section 6.01 and Section 6.02, respectively, in respect of such
fiscal quarter, and each change in rates resulting from a change in the Leverage
Ratio shall be effective from and including the day when the Administrative
Agent receives such financial statements and related Compliance Certificate
indicating such change but excluding the effective date of the next such
change.  Notwithstanding the foregoing, if either the financial statements or
related Compliance Certificate are not delivered when due in accordance with
Section 6.01 and Section 6.02, respectively, then the highest pricing shall
apply as of the first Business Day after the date on which such financial
statements and related Compliance Certificate were required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date such financial statements and related Compliance Certificate
are delivered in accordance with Section 6.01 and Section 6.02, respectively,
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Leverage Ratio contained in such Compliance Certificate.  The Applicable
Rate in effect from the Closing Date through the first Business Day immediately
following the date financial statements and a Compliance Certificate are
required to be delivered pursuant to Section 6.01 and Section 6.02,
respectively, for the fiscal quarter ending September 30, 2015 shall be based on
the Compliance Certificate delivered pursuant to Section 4.01(a)(vii).

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.11(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuers, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

--------------------------------------------------------------------------------

2  If usage of the Revolving and Term Loan Commitments is equal to or greater
than 50% of the Aggregate Commitments, the Unused Fee Rate will be 0.15%; and if
usage of the Revolving Commitments and Term Loan Commitments is less than 50% of
the Aggregate Commitments, the Unused Fee Rate will be 0.30%.

 

4


 

“Appropriate Lender” means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C
Issuers and (ii) if any Letters of Credit have been issued pursuant to
Section 2.04(a), the Revolving Credit Lenders, (c) with respect to the Swing
Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.05(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means J.P. Morgan Securities, LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, each in its capacity as a lead arranger and
bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Authorizing Lender” has the meaning specified in Section 1.08.

 

“Availability Period” means (a) with respect to the Term Facility, the period
from and including the Closing Date to the earliest of (i) September 30, 2016,
(ii) the date of termination of the Term Commitments pursuant to Section 2.07,
and (iii) the date of termination of the commitment of each Term Lender to make
Term Loans pursuant to Section 8.02 and (b) with respect to the Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(i) the Maturity Date, (ii) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.07, and (iii) the date of termination of the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and of
the obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.

 

5


 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate for such day
plus 1%, provided that,  the Eurocurrency Rate for any day shall be based on the
Eurocurrency Rate at approximately 11:00 a.m. London time on such day, subject
to the interest rate floors set forth therein.  Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency LIBO Rate, respectively.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.  All Base Rate Loans shall be denominated in
Dollars.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

 

(b)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)       if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which

 

6


 

banks are open for foreign exchange business in the principal financial center
of the country of such currency.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

“Capitalization Rate” means seven and one-half percent (7.50%).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuers
or Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Administrative Agent, the
L/C Issuers and Swing Line Lender shall agree in their sole discretion, other
credit support, in each case, pursuant to documentation in form and substance
satisfactory to, and in such currencies, in the case of L/C Obligations
denominated in an Alternative Currency, as may be requested by (a) the
Administrative Agent and (b) the L/C Issuers or the Swing Line Lender (as
applicable).  “Cash Collateral” has a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash and Cash Equivalents” means unrestricted (a) cash, (b) marketable direct
obligations issued or unconditionally guaranteed by the United States government
(or any other sovereign nation with an equivalent rating by S&P or Moody’s) and
backed by the full faith and credit of the United States government or such
other nation; and (c) domestic and eurocurrency certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which are rated A-1 (or better)
by S&P or P-1 (or better) by Moody’s provided that, in the case of each of
clauses (b) and (c), the maturities of such Cash and Cash Equivalents shall not
exceed one year.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

7


 

“Change of Control” means an event or series of events by which:

 

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

 

(b)        any Person or two or more Persons acting in concert shall have
acquired by contract, or shall have entered into a contract or arrangement that,
upon consummation thereof, will result in its or their acquisition of the power
to exercise, directly or indirectly, a Controlling influence over the management
or policies of the Borrower, or Control over the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such Person or Persons have the right to acquire
pursuant to any option right) representing 35% or more of the combined voting
power of such securities; provided however any assignment of the management
agreement of the Borrower in connection with a spin-off ( a “Spin-Off”) of the
investment management business of W.P. Carey Inc. to its shareholders (as
opposed to an unrelated third party) shall not constitute a Change of Control
hereunder if the senior management team running the Spin-Off entity consists of
members from the senior management team of W.P. Carey Inc.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combined Equity Value” means Total Value minus Total Outstanding Indebtedness.

 

“Commitment” means, as to each Lender, its Dollar Tranche Term Commitment, Euro
Tranche Term Commitment, Term Commitment or Revolving Credit Commitment, as the
context may require.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Businesses” means the Borrower and its Subsidiaries, on a
consolidated basis (without taking into account any non-wholly owned Person or
entity).

 

8


 

“Contingent Obligation” as to any Person means, without duplication, (a) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than guarantees of completion) which have not
yet been called on or quantified, of such Person or of any other Person.  The
amount of any Contingent Obligation described in clause (b) shall be deemed to
be (i) with respect to a guaranty of interest or interest and principal, or
operating income guaranty, the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note supported thereby), calculated at the
interest rate applicable to such Indebtedness, through (x) in the case of an
interest or interest and principal guaranty, the stated maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (ii) with respect to all
guarantees not covered by the preceding clause (i) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the Borrower required to be delivered
pursuant hereto.  Notwithstanding anything contained herein to the contrary,
guarantees of completion and of Nonrecourse Carveouts shall not be deemed to be
Contingent Obligations unless and until a claim for payment has been made
thereunder, at which time any such guaranty of completion or of Nonrecourse
Carveouts shall be deemed to be a Contingent Obligation in an amount equal to
any such claim.  Subject to the preceding sentence, (a) in the case of a joint
and several guaranty given by such Person and another Person (but only to the
extent such guaranty is recourse, directly or indirectly to the applicable
Person), the amount of such guaranty shall be deemed to be 100% thereof unless
and only to the extent that (i) such other Person has delivered Cash and Cash
Equivalents to secure all or any part of such Person’s guaranteed obligations or
(ii) such other Person holds an Investment Grade Credit Rating from any of
Moody’s, S&P or Fitch (for avoidance of doubt, if any of the joint and several
parties to a guaranty holds such a rating, such guaranty will be treated the
same as if it were fully cash collateralized), and (b) in the case of a guaranty
(whether or not joint and several) of an obligation otherwise constituting
Indebtedness of such Person, the amount of such guaranty shall be deemed to be
only that amount in excess of the amount of the obligation constituting
Indebtedness of such Person. Notwithstanding anything contained herein to the
contrary, “Contingent Obligations” shall not be deemed to include guarantees of
loan commitments or of construction loans to the extent the same have not been
drawn.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

 

9


 

voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Swing Line Lender and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons to whom the Obligations are owing.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by any of S&P, Moody’s and/or Fitch (collectively, the “Debt Ratings”) of the
Person’s senior unsecured non-credit enhanced long-term Indebtedness for
borrowed money.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans under the Revolving Credit Facility
(assuming that Category 5 of the Applicable Rate applied in the then applicable
pricing grid set forth in the definition of “Applicable Rate”) plus (iii) 2% per
annum; provided, however, that (x) with respect to a Base Rate Loan, the Default
Rate shall be an interest rate equal to (i) the Base Rate, plus (ii) the
Applicable Rate for Base Rate Loans for the Facility under which such Loan was
made (assuming that Category 5 of the Applicable Rate applied in the then
applicable pricing grid set forth in the definition of “Applicable Rate”), plus
(iii) 2% per annum and (y) with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to (i) the Eurocurrency Rate, plus (ii) the
Applicable Rate for Eurocurrency Rate Loans for the Facility under which such
Loan was made (assuming that Category 5 of the Applicable Rate applied in the
then applicable pricing grid set forth in the definition of “Applicable Rate”),
plus (iii) 2% per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate then applicable to Letter of Credit
Fees (assuming that Category 5 of the Applicable Rate applied in the then
applicable pricing grid set forth in the definition of “Applicable Rate”) plus
2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or

 

10


 

(ii) pay to the Administrative Agent, the L/C Issuers, the Swing Line Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the L/C Issuers or the Swing Line Lender in writing that
it does not intend to comply with its funding obligations hereunder or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based upon such Lender’s determination that a condition
precedent to funding  (which conditions precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.18(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuers, the Swing Line Lender and each other Lender promptly following such
determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or

 

11


 

the L/C Issuers, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

“Dollar Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Dollar Tranche Term Loans made by such Term Lender,
substantially in the form of Exhibit C-1.

 

“Dollar Tranche” means, at any time, the Dollar Tranche Term Commitments of all
the Lenders.

 

“Dollar Tranche Term Commitment” means, as to each Lender, its obligation to
(a) make Dollar Tranche Term Loans to the Borrower pursuant to
Section 2.01(a)(i) in an aggregate principal amount at any one time outstanding
not to exceed its Applicable Percentage of the Aggregate Dollar Tranche Term
Commitments or in the Assignment and Assumption or New Lender Joinder Agreement
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be increased by such Lender pursuant to Section 2.16 or otherwise
adjusted from time to time in accordance with this Agreement.

 

“Dollar Tranche Term Loan” has the meaning specified in Section 2.01(a)(i).

 

“Domestic Subsidiary” or “Domestic Wholly-Owned Subsidiary” means, with respect
to any Person, a Subsidiary or a Wholly-Owned Subsidiary of such Person
organized under the laws of the United States, any state thereof or the District
of Columbia.

 

“EBITDA” means, for any Person for any period, the Net Income (Loss) of such
Person for such period taken as a single accounting period, plus (a) the sum of
the following amounts of such Person and its Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP to the extent
included in the determination of such Net Income (Loss): (i) depreciation
expense, (ii) amortization expense and other non-cash charges, (iii) interest
expense, (iv) income tax expense, (v) extraordinary losses and other
non-recurring charges (and other losses on asset sales not otherwise included in
extraordinary losses and other non-recurring charges), and (vi) adjustments as a
result of the straight lining of rents, less (b) extraordinary gains (and in the
case of the Borrower and its consolidated Subsidiaries, gains on asset sales not
otherwise included in extraordinary gains) of such Person and its Subsidiaries
determined on a consolidated basis in conformity with GAAP to the extent
included in the determination of such Net Income (Loss).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Eligible Ground Lease” means a ground lease that (a) has a minimum remaining
term of thirty (30) years, including tenant controlled options, as of any date
of determination, (b) has customary notice rights, default cure rights,
bankruptcy new lease rights and other customary provisions for the benefit of a
leasehold mortgagee or has equivalent protection for a leasehold permanent
mortgagee by a subordination to such leasehold permanent mortgagee of the

 

12


 

landlord’s fee interest, and (c) is otherwise acceptable for non-recourse
leasehold mortgage financing under customary prudent lending requirements.

 

“Eligible Joint Venture” means a Joint Venture where (i) the balance of the
equity interests therein are owned by W.P Carey Inc. or its subsidiaries or
affiliates and (ii) Borrower or W.P. Carey Inc. (whether directly or through a
subsidiary or affiliate controlled by Borrower or W.P. Carey Inc.) controls the
management of such Project.  As used in this definition, the term “control”
shall mean the authority, with sole discretion, to make major management
decisions with respect to the applicable Project, including with respect to
sale, financing, refinancing, capital improvements, leasing and the grant of
Liens on such Project and to manage the day to day operations of such Project.
Any Joint Venture that constituted an Eligible Joint Venture on the Closing Date
shall nevertheless continue to constitute an Eligible Joint Venture for all
purposes under clause (ii) above if the management of such Project is controlled
by an entity formed in connection with a Spin-Off that continues to comply with
the proviso contained in the definition of “Change of Control”.

 

“Eligible Project” means a Project (a) which is free of all title defects,
except for Permitted Defects, and material structural defects, and (b) which is
free of Hazardous Materials except as would not materially affect the value of
such Project.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the presence, generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or

 

13


 

options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means  (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

 

“Euro” and “EUR” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)        With respect to any Credit Extension:

 

(i)         denominated in a LIBO Quoted Currency, the rate per annum equal to
the Adjusted LIBO Rate with a term equivalent to such Interest Period;

 

(ii)        denominated in a Non-LIBO Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.08; and

 

(b)        for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day), at or about 11:00

 

14


 

a.m., London time determined on such day, subject to the interest rate floors
set forth in the definition of “LIBO Rate”;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied to the applicable Interest Period in a
manner as otherwise reasonably determined by the Administrative Agent.

 

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency
Rate.”  Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency.  All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

 

“Euro Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Euro Tranche Term Loans made by such Term Lender,
substantially in the form of Exhibit C-2.

 

“Euro Tranche” means, at any time, the Euro Tranche Term Commitments of all the
Lenders.

 

“Euro Tranche Term Commitment” means, as to each Lender, its obligation to
(a) make Euro Tranche Term Loans to the Borrower pursuant to
Section 2.01(a)(ii) in an aggregate principal amount at any one time outstanding
not to exceed its Applicable Percentage of the Aggregate Euro Tranche Term
Commitments, or in the Assignment and Assumption or New Lender Joinder Agreement
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be increased by such Lender pursuant to Section 2.16 or otherwise
adjusted from time to time in accordance with this Agreement.

 

“Euro Tranche Term Loan” has the meaning specified in Section 2.01(a)(ii).

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable

 

15


 

to such Recipient’s failure to comply with Section 3.01(e) and (d) any Taxes
imposed under, or as a result of the failure of such Recipient to satisfy the
applicable requirements under, FATCA.

 

“Extension Notice” has the meaning specified in Section 2.15(a).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

 

“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length transaction between an informed and
willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy.  Fair Market Value shall be determined by an officer
of the Borrower acting in good faith and shall be evidenced by an Officer’s
Certificate.  The Fair Market Value of any readily marketable securities shall
be the number of such securities multiplied by the average Market Price per
share or per unit of such securities during the five consecutive trading days
immediately preceding the date of determination.  The “Market Price” of any
security on any trading day shall mean, with respect to any security which is
listed on a national securities exchange, the last sale price regular way, or,
in case no such sale takes place on such day, the average of the closing bid and
asked prices regular way, in either case on the New York Stock Exchange, or, if
such security is not listed or admitted to trading on such exchange, on the
principal national securities exchange on which such security is listed or
admitted to trading, or, if such security is not listed or admitted to trading
on any national securities exchange but is designated as a national market
system security by the National Association of Securities Dealers, the last sale
price, or, in case no such sale takes place on such day, the average of the
closing bid and asked prices, in either case as reported on the National
Association of Securities Dealers Automated Quotation/National Market System, or
if such security is not so designated as a national market systems security, the
average of the highest reported bid and lowest reported asked prices as
furnished by the National Association of Securities Dealers or similar
organization if the National Association of Securities Dealers is no longer
reporting such information.  With respect to operating partnership units of any
REIT, such operating partnership units shall in no event have a value greater
than the value of the number of shares of the REIT into which such operating
partnership units are then convertible.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreements implementing the
foregoing (together with any law implementing such agreements).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if

 

16


 

such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it; provided, that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Fee Letters” means collectively, (i) the letter agreement dated June 25, 2015
among the Borrower, the Administrative Agent and J.P. Morgan Securities, LLC, as
an Arranger, and (ii) the letter agreement, dated July 15, 2015, among the
Borrower, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as an Arranger.

 

“Fitch” means Fitch, Inc. and any successor thereto.

 

“Fixed Charges” means, with respect to any period, the sum of (a) Interest
Expense for such period plus (b) the aggregate of all scheduled principal
payments on Total Outstanding Indebtedness according to GAAP made or required to
be made during such period by the Borrower and its Subsidiaries (with
appropriate adjustments for minority interests) or allocable to the Borrower and
its Subsidiaries on account of interests in Joint Venture (but excluding balloon
payments of principal due upon the stated maturity of any Indebtedness) plus
(c) the aggregate of all dividends payable on the Borrower’s or any of its
consolidated Subsidiaries’ preferred equity interests (if any).

 

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of all outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

 

17


 

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Increase Effective Date” has the meaning specified in Section 2.16(d).

 

18


 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)        the maximum amount of all direct or contingent obligations of such
Person in respect of letters of credit (including standby and commercial),
bankers’ acceptances and similar instruments (including bank guaranties, surety
bonds, comfort letters, keep-well agreements and capital maintenance agreements)
to the extent such instruments or agreements support financial, rather than
performance, obligations;

 

(c)        the aggregate net obligations, if any, of such Person under all Swap
Contracts, taken as a whole; provided, that if the aggregate net amount of such
obligations is less than $0, the amount of such Person’s Indebtedness under this
clause (c) shall be $0;

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that the amount of any indebtedness of such Person which has
not been assumed by such Person or is otherwise non-recourse to such Person
shall be limited to the value of the collateral encumbered by such Person;

 

(f)        all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

(g)        all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)        all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

19


 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Maturity Date” means the third anniversary of the Closing Date.

 

“Interest Expense” means, for any period, an amount equal to (a) interest
expense (including capitalized interest expense) of the Borrower and its
Subsidiaries during such period, plus (b) the portion of the interest expense of
Joint Ventures allocable to the Borrower and its Subsidiaries in accordance with
GAAP on account of ownership of an interest in a Joint Venture during such
period (with appropriate adjustments for minority interests) minus
(c) extraordinary interest expense related to debt prepayments or defeasance of
loans minus (d) amortization of deferred costs associated with new financings or
refinancings of existing Indebtedness minus (e) capitalized interest expense
related to Real Property under construction.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Loan Notice; provided that:

 

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(b)        any Interest Period pertaining to a Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period;

 

(c)        no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made; and

 

20


 

(d)       in order to consolidate two (2) or more Eurocurrency Rate Loans, in
connection with an extension of the Initial Maturity Date pursuant to
Section 2.15, to facilitate an increase of the Aggregate Commitments pursuant to
Section 2.16 and in such other circumstances as the Lenders may agree, the
Interest Period for Eurocurrency Rate Loans may be such period that is shorter
than one (1) month as the Lenders may agree.

 

For purposes hereof, the date of a Loan initially shall be the date on which
such Loan is made and, in the case of a Revolving Credit Loan or Term Loan,
thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.

 

“Interim Maturity Date” has the meaning specified in Section 2.15(a).

 

“Interpolated  Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property-related assets (including,
without limitation, mortgage loans and other real estate-related debt
investments, investments in land holdings, and costs to construct real property
assets under development).  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investment Grade Credit Rating” means receipt of two Debt Ratings of BBB- or
higher by S&P or Fitch, or Baa3 or higher by Moody’s.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by a L/C Issuer and the Borrower in favor of a L/C Issuer and relating to
such Letter of Credit.

 

21


 

“Joint Venture” means a partnership, limited liability company, joint venture
(including a tenancy in common ownership pursuant to a written agreement
providing for substantially the same rights and obligations relating to such
property that would be in a joint venture agreement), or corporation which is
not wholly-owned by the Borrower (or one of its Subsidiaries).

 

“Joint Venture EBITDA” means, for any period, EBITDA from an Eligible Joint
Venture, calculated as revenue allocated to the Borrower and its Subsidiaries
based on such Person’s ownership interest in such Eligible Joint Venture.

 

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

 

“JPMS” means J.P. Morgan Securities LLC and its successors.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuers” means JPMorgan Chase Bank with respect to fifty percent (50%) of
the Letter of Credit Sublimit and Bank of America with respect to fifty percent
(50%) of the Letter of Credit Sublimit, each in their capacity as issuers of
Letters of Credit hereunder, or any successor issuers of Letters of Credit
hereunder.

 

“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06 and Section 1.07.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

22


 

“Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

 

“Letter of Credit Sublimit” means, at any time, the lesser of (a) ten percent
(10%) of the Aggregate Commitments and (b) the Revolving Credit Facility.  The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

 

“Leverage Ratio” as of any date means the ratio, expressed as a percentage, of
Total Outstanding Indebtedness as of such date to Total Value as of such date.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
currency and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for the relevant currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, either (i) in the case
of Eurodollar Borrowings denominated in Sterling, the same day for the
commencement of such Interest Period or (ii) in all other cases, two Business
Days prior to the commencement of such Interest Period; provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided further that if the LIBO Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency then the LIBO Rate
shall be the Interpolated  Rate; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

23

 


 

“LIBO Quoted Currency” means each of the following currencies:  Dollars, Euro,
Sterling and Yen; in each case as long as there is a published LIBO Rate with
respect thereto.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Fee Letters, (d) each Issuer Document, (e) any agreement creating or perfecting
rights in cash collateral pursuant to the provisions of Section 2.17 and
(f) each other agreement, instrument, and document heretofore, now or hereafter
delivered in connection with this Agreement or evidencing, securing,
guaranteeing, or otherwise relating to any of the Obligations or any other
aspect of the transactions contemplated by this Agreement.

 

“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

 

“Local Time” means the time of day in New York City, except that in connection
with any Borrowing of Eurocurrency Rate Loans, continuations of Eurocurrency
Rate Loans, conversions into Eurocurrency Rate Loans or prepayments of
Eurocurrency Rate Loans, “Local Time” means London time.

 

“London Banking Day” means any day on which dealings in Dollar and Alternative
Currency deposits are conducted by and between banks in the London interbank
Eurodollar market.

 

“Marketable Securities” means (a) short term marketable securities, issued by
any entity (other than the Borrower or an Affiliate of the Borrower) organized
and existing under the laws of the United States of America, with a long term
unsecured indebtedness rating with Moody’s or S&P of Baa2/BBB or better,
respectively, and (b) in the case of any Subsidiary other than a Domestic
Subsidiary, local short term marketable securities comparable to those described
in clause (a) of this definition.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Borrower and the
Subsidiaries taken as a whole or (b) the validity or enforceability of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
under the Loan Documents.

 

24


 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Nonrecourse Indebtedness) or obligations in respect of one or more
Swap Contracts, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Contract at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Contract were
terminated at such time.

 

“Material Subsidiary” means, at any date of determination, each Subsidiary or
group of Subsidiaries of the Borrower (a) whose contribution to Total Value at
the last day of the most recent fiscal period for which a Compliance Certificate
was delivered pursuant to Section 6.02(a) was equal to or greater than 5% of
Total Value at such date (it being understood that such calculations shall be
determined in the aggregate for all Subsidiaries of the Borrower subject to any
of the events specified in clause (f) and (g) of Section 8.01).

 

“Maturity Date” means the later of (a) the Initial Maturity Date and (b) if the
Initial Maturity Date is extended pursuant to one or both extension options
contained in Section 2.15, such extended maturity date as determined pursuant to
such Section; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Asset Value” means the value of a security determined on a net asset value
basis by an officer of the Borrower in good faith and evidenced by an Officer’s
Certificate, which determination shall be based on an appraisal of an
independent third-party appraiser regularly engaged in the valuation of
securities of the same type as the securities being valued.

 

“Net Income (Loss)” means, for any Person for any period, the aggregate of net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in conformity with GAAP.

 

“Net Operating Income” means, with respect to any Property at any time, an
amount equal to (a) the aggregate gross revenues from the operation of such
Property from tenants in occupancy and paying rent during the then most recently
ended fiscal quarter of the Borrower for which financial statements have been
provided to the Administrative Agent and the Lenders, minus (b) all expenses and
other proper charges incurred by the Borrower during such fiscal quarter in
connection with the operation of such Property (including accruals for real
estate taxes and insurance, but excluding debt service charges, income taxes,
depreciation, amortization and other non-cash expenses), which expenses and
accruals shall be calculated in accordance with GAAP.  Notwithstanding the
foregoing, the Net Operating Income with respect to any Property that has not at
the time of determination been owned by the Borrower or one or more its

 

25


 

Subsidiaries (or by any Joint Venture in which the Borrower, directly or
indirectly, owns an interest) for an entire fiscal quarter shall be deemed to be
the Projected Property NOI of such Property except in determining Unencumbered
Asset Value where the definition of Unencumbered Asset Value will control.

 

“New Lender Joinder Agreement” has the meaning specified in Section 2.16(a).

 

“New Term Facility” has the meaning specified in Section 2.16(a).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBO Quoted Currency” means any currency other than a LIBO Quoted Currency.

 

“Nonrecourse Carveouts” means the personal liability of an obligor under
Indebtedness for fraud, misrepresentation, misapplication or misappropriation of
cash, waste, environmental liability, bankruptcy filing or any other
circumstances customarily excluded from non-recourse provisions and non-recourse
financing of real estate.

 

“Nonrecourse Indebtedness” of any Person means all Indebtedness of such Person
with respect to which recourse for payment is limited to specific assets
encumbered by a Lien securing such Indebtedness (other than Nonrecourse
Carveouts); provided, that if in connection therewith a personal recourse claim
is established by judgment decree or award by any court of competent
jurisdiction or arbitrator of competent jurisdiction and execution or
enforcement thereof shall not be effectively stayed for 30 consecutive days and
such Indebtedness shall not be paid or otherwise satisfied within such 30 day
period, then such Indebtedness in an amount equal to the personal recourse claim
established by judgment or award shall not constitute Nonrecourse Indebtedness
for purposes of this Agreement.

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Obligations” means, collectively, all advances to, and debts, liabilities,
obligations, covenants and duties of, the Borrower arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

26


 

“Officer’s Certificate” means a certificate signed by a Responsible Officer of
the Borrower or by such other officer as may be specified herein, and delivered
to the Administrative Agent hereunder.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording, filing, or any other excise, property or similar Taxes
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery, transfer or enforcement of, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Sections 3.06 and 11.13).

 

“Outstanding Amount” means (a) with respect to Revolving Credit Loans on any
date, the Dollar Equivalent of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Credit Loans occurring on such date; (b) with respect to Term Loans
and Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Term Loans and Swing Line Loans, as the case may be, occurring on such date; and
(c) with respect to any L/C Obligations on any date, the Dollar Equivalent of
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars or in the case of Euro denominated Swing Line Loans, the greater of
(i) the Federal Funds Effective Rate and (ii) an overnight rate determined by
the Administrative Agent, the L/C Issuers, or the Swing Line Lender, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is

 

27


 

being determined, would be offered for such day by a branch or Affiliate of
JPMorgan Chase Bank in the applicable offshore interbank market for such
currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Defects” means:

 

(a)                               Liens imposed by law for taxes, assessments,
governmental charges or levies that are not yet due or are being contested in
compliance with Section 6.04;

 

(b)                              carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 6.04;

 

(c)                               easements, zoning restrictions, rights of way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

 

(d)                             Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(e)                               Liens consisting of an agreement to Dispose of
any property in a Disposition permitted by Section 7.05; provided that such
Liens encumber only the applicable assets pending consummation of the
Disposition;

 

28


 

(f)                                (i) leases, licenses, subleases or
sublicenses granted to other Persons in the ordinary course of business which do
not (A) interfere in any material respect with the business of the Borrower and
its Subsidiaries, taken as a whole, or (B) secure any Indebtedness and (ii) the
rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by any of the Borrower or its Subsidiaries); and

 

(g)                              Liens with respect to Capitalized Leases of
equipment entered into in the ordinary course of business of the Borrower.

 

“Permitted Encumbrances” means:

 

(a)                               Liens imposed by law for taxes, assessments,
governmental charges or levies that are not yet due or are being contested in
compliance with Section 6.04;

 

(b)                              carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 6.04;

 

(c)                               pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations or to secure the
performance of bids, purchases, contracts (other than for the payment of
borrowed money) and surety, appeal and performance bonds;

 

(d)                             deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                               easements, zoning restrictions, rights of way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

 

(f)                                statutory and common law landlord Liens;

 

(g)                              Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(h)                              Liens consisting of an agreement to Dispose of
any property in a Disposition permitted by Section 7.05; provided that such
Liens encumber only the applicable assets pending consummation of the
Disposition;

 

(i)                                  (i) leases, licenses, subleases or
sublicenses granted to other Persons in the ordinary course of business which do
not (A) interfere in any material respect with the business of the Borrower and
its Subsidiaries, taken as a whole, or (B) secure any Indebtedness, and (ii) the
rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by any of the Borrower or its Subsidiaries;

 

29


 

(j)                                  (i) statutory and common law rights of
set-off and other similar rights and remedies as to deposits of cash,
securities, commodities and other funds in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages and
(ii) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction and covering
only the items being collected upon; and

 

(k)                              Liens arising from precautionary UCC financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Domestic Subsidiaries;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

“Project” means any office, industrial/manufacturing facility, educational
facility, retail facility, distribution/warehouse facility, assembly or
production facility, hotel, day care center, storage facility, health
care/hospital facility, restaurant, radio or TV station,
broadcasting/communication facility (including any transmission facility), any
combination of any of the foregoing, or any land to be developed into any one or
more of the foregoing pursuant to a written agreement with respect to such land
for a transaction involving a Lease (or franchise agreement, in the case of a
hotel), in each case owned, directly or indirectly, by any of the Consolidated
Businesses.

 

“Projected Property NOI” means, with respect to any Property that has not at the
time of determination been owned by the Borrower or one or more of its
Subsidiaries (or by any Joint Venture in which the Borrower, directly or
indirectly, owns an interest) for an entire fiscal quarter, the projected, pro
forma Net Operating Income for such Property for such fiscal quarter as mutually
agreed by the Borrower and the Administrative Agent based on (i) if available,
historical financial statements for such Property under prior ownership for the
full fiscal quarter ended immediately prior to the date of determination or
(ii) if such historical financial statements are not available, the projected
aggregate gross revenues from the operation of such Property from tenants in
occupancy and paying rent for the fiscal quarter during which such determination
is made (calculated on a pro forma basis based on the assumption that such
tenants were in

 

30


 

occupancy and paying rent from and after the first day of such fiscal quarter
through and including the last day thereof).

 

“Property” means any Real Property or personal property, plant, building,
facility, structure, equipment, general intangible, receivable, or other asset
owned or leased by any of the Consolidated Businesses or any Joint Venture in
which the Borrower, directly or indirectly, owns an interest.

 

“Property EBITDA” means, for any period, an amount equal to Adjusted Total
EBITDA for such period.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuers or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder.

 

“Real Property” means any present and future right, title and interest
(including, without limitation, any leasehold estate) in (a) any plots, pieces
or parcels of land, (b) any buildings, fixtures, structures, parking areas and
related facilities and amenities (including all sitework, utilities,
infrastructure, paving, striping, signage, curb and gutter, landscaping and
other improvements whether existing now or hereafter constructed), together with
all machinery and mechanical, electrical, HVAC and plumbing systems presently
located thereon and used in the operation thereof, excluding (i) any such items
owned by utility service providers, (ii) any such items owned by tenants or
other third parties unaffiliated with the Borrower and (iii) any items of
personal property (the rights and interests described in clauses (a) and
(b) above being the “Premises”), (c) all easements, rights of way, gores of land
or any lands occupied by streets, ways, alleys, passages, sewer rights, water
courses, water rights and powers, air rights and public places adjoining such
land, and any other interests in property constituting appurtenances to the
Premises, or which hereafter shall in any way belong, relate or be appurtenant
thereto, (d) all hereditaments, gas, oil, minerals (with the right to extract,
sever and remove such gas, oil and minerals), and easements, of every nature
whatsoever, located in, on or benefiting the Premises and (e) all other rights
and privileges thereunto belonging or appertaining and all extensions,
additions, improvements, betterments, renewals, substitutions and replacements
to or of any of the rights and interests described in clauses (c) and (d) above.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856 et seq. of the Code.

 

31


 

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a REIT and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors,
auditors (including internal auditors), attorneys and representatives of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) unused Aggregate
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders;
provided further that, the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Swing Line Lender or L/C Issuer, as the case may
be, in making such determination.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders; provided further that, the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuers, as
the case may be, in making such determination.

 

32


 

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief accounting officer, chief financial officer, treasurer
or controller of the Borrower, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of the Borrower and, solely for purposes of notices given pursuant to
Article II, any other officer of the Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“Restricted Payment” means (i) any dividend or other distribution on any equity
securities of the Borrower (except dividends payable solely in equity securities
of the Borrower or in rights to subscribe for or purchase equity securities of
the Borrower) and (ii) payments in excess of $100,000,000 per year on account of
the purchase, redemption, retirement or acquisition of (a) any equity securities
of the Borrower or (b) any option, warrant or other right to acquire equity
securities of the Borrower, except to the extent such purchase, redemption,
retirement or acquisition occurs substantially concurrently with receipt by the
Borrower of a like amount of proceeds from the issuance (other than to a
Subsidiary or to an employee stock ownership plan or any trust established by
the Borrower or any of its Subsidiaries) of new shares of (x) the same class of
its Equity Interests or (y) common stock or other common Equity Interests of the
Borrower.

 

“Revaluation Date” means, (i) with respect to any Revolving Credit Loan, each of
the following:  (a) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (b) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (c) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require and (ii) with respect to any
Letter of Credit, each of the following:  (a) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (b) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof,
(c) each date of any payment by the L/C Issuers under any Letter of Credit
denominated in an Alternative Currency and (d) such additional dates as the
Administrative Agent or the L/C Issuers shall determine or the Required Lenders
shall require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

33

 


 

“Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption or New Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be increased by
such Lender pursuant to Section 2.16 or otherwise adjusted from time to time in
accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.  On the
Closing Date, the Revolving Credit Facility is $200,000,000.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-3.

 

“Rule 144A Transaction” means a sale or issuance of notes or bonds that are
exempt from registration with the SEC under Rule 144A of the Securities Act.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuers, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“SEC Reports” has the meaning specified in Section 5.19.

 

“Secured Indebtedness” means any Indebtedness secured by a Lien (excluding
Indebtedness hereunder).

 

34


 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spin-Off” has the meaning specified in the definition of “Change of Control”.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuers, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuers may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuers if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C
Issuers may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

35


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Supplemental Addendum” has the meaning specified in Section 1.08.

 

“Supplemental Currency” has the meaning specified in Section 1.08.

 

“Supplemental Request” has the meaning specified in Section 1.08.

 

“Supplemental Tranche Effective Date” has the meaning specified in Section 1.08.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means JPMorgan Chase Bank in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

 

36


 

“Swing Line Loan” has the meaning specified in Section 2.05(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means the lesser of (a) $25,000,000 and (b) ten percent
(10%) of the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, (a) initially, the amount set
forth opposite such Lender’s name on Schedule 2.01 under the caption “Total Term
Commitment and (b) subject to the satisfaction of the conditions precedent in
Section 4.03, its obligation to make its Dollar Tranche Term Commitment and its
Euro Tranche Term Commitment, as the context may require.

 

“Term Facility” means (a) on or prior to the Closing Date, the aggregate amount
of the Term Commitments at such time and (b) thereafter, the aggregate principal
amount of the Term

 

37


 

Loans of all Term Lenders outstanding at such time.  On the Closing Date, the
Term Facility is $50,000,000.

 

“Term Lender” means (a) at any time on or prior to the Term Loan Closing Date,
any Lender that has a Term Commitment at such time and (b) at any time after the
Term Loan Closing Date, any Lender that holds Term Loans at such time.

 

“Term Loan” means a Dollar Tranche Term Loan and a Euro Tranche Term Loan.

 

“Term Note” means a Dollar Term Note or a Euro Term Note, as the context may
require.

 

“Total G&A Expense” means, for any period, the total general and administrative
expenses of the Borrower and its Subsidiaries for such period, as determined in
accordance with GAAP.

 

“Total Outstanding Indebtedness” means, as of any date, the sum, without
duplication, of (a) the amount of Indebtedness (secured and unsecured and
recourse or non-recourse) of the Borrower and its Subsidiaries, including,
without limitation, mortgage loans, outstanding balances on lines of credit and
notes payable, in each case, as set forth in the then most recent Compliance
Certificate delivered pursuant to Section 6.02(b) plus (b) the outstanding
amount of Indebtedness of Joint Ventures allocable in accordance with GAAP on
account of ownership of interests in Joint Ventures to the Borrower and its
Subsidiaries as of the time of determination (with appropriate adjustments for
minority interests) plus (c) the Contingent Obligations of the Borrower and its
Subsidiaries and, to the extent allocable to the Borrower and its Subsidiaries
in accordance with GAAP on account of ownership of interests in Joint Ventures,
of the Joint Ventures (with appropriate adjustments for minority interests).

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Total Secured Outstanding Indebtedness” means, as of any date, the portion of
Total Outstanding Indebtedness that is Secured Indebtedness.

 

“Total Term Loan Outstandings” means the aggregate Outstanding Amount of all
Term Loans.

 

“Total Unsecured Outstanding Indebtedness” means, as of any date, the portion of
Total Outstanding Indebtedness that is not Secured Indebtedness.

 

“Total Value” means, as of any date, the sum, without duplication, of:

 

(a)                               unrestricted Cash and Cash Equivalents which
would be included on the Consolidated Businesses’ consolidated balance sheet as
of such date; plus

 

38


 

(b)                              Fair Market Value of Marketable Securities;
plus

 

(c)                               in respect of Projects owned or ground-leased
by the Borrower and its Subsidiaries for at least four (4) fiscal quarters, the
Adjusted Property EBITDA for such Projects as of the first day of the fiscal
quarter in which such date occurs for the previous four consecutive fiscal
quarters divided by the Capitalization Rate; plus

 

(d)                             the investment (at cost without depreciation) in
Projects owned or ground-leased by the Borrower or its Subsidiaries for fewer
than four fiscal quarters (with appropriate adjustments for minority interests);
plus

 

(e)                               the investment in Joint Ventures, valued
according to the methodologies under clauses (c) or (d) above which is allocable
to the Borrower or its Subsidiaries based on their ownership interests in the
related Joint Ventures in accordance with GAAP; provided that the amount under
this clause (e) shall be limited to 35% of Total Value; plus

 

(f)                                investments in notes secured by mortgages on
the Real Property of any Person at cost, less an amount equal to accrued
amortization payments in respect thereof; provided that the amount under this
clause (f) shall be limited to 15% of Total Value; plus

 

(g)                              investments in Real Property under construction
which is proceeding to completion in the ordinary course (valued at the
aggregate costs incurred and paid to date); provided that the amount under this
clause (j) shall be limited to 15% of Total Value; plus

 

(k)                              investments (at the lower of cost or market
value) in Real Property consisting of undeveloped land; provided that the amount
under this clause (k) shall be limited to 10% of Total Value.

 

Notwithstanding the foregoing and solely for the purposes of this definition,
the aggregate investments by the Borrower and its consolidated Subsidiaries in
Properties which are not office, self-storage or industrial/manufacturing,
retail, or distribution/warehouse in nature shall not exceed 15% of Total Value.

 

“Tranche” means each of the Dollar Tranche and the Euro Tranche.

 

“Tranche Required Lenders” means, at any time, with respect to a Tranche,
Lenders under such Tranche holding more than 50% of the sum of the (a) Total
Term Loan Outstandings of such Tranche and (b) aggregate unused Commitments of
such Tranche; provided that the unused Commitment of, and the portion of the
Total Term Loan Outstandings held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Tranche Required Lenders.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a

 

39


 

jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unencumbered Asset Value” means, as of any date, the sum, without duplication,
of:

 

(a)                               unrestricted Cash and Cash Equivalents which
would be included on the Consolidated Businesses’ consolidated balance sheet as
of such date; plus

 

(b)                              in respect of Unencumbered Eligible Projects
owned or ground-leased by the Borrower and its Subsidiaries for at least four
(4) fiscal quarters, the portion of Unencumbered Property NOI derived from such
Unencumbered Eligible Projects for the then most recently ended period of four
consecutive fiscal quarters divided by the Capitalization Rate; plus

 

(c)                               the investment (at cost without depreciation)
in Unencumbered Eligible Projects owned or ground-leased by the Borrower or its
Subsidiaries for fewer than four fiscal quarters (with appropriate adjustments
for minority interests).

 

Notwithstanding the foregoing and solely for the purposes of this definition:

 

(A)                          not more than (i) 33% of Unencumbered Asset Value
on or prior to the second anniversary of the Closing Date and (ii) 25% of
Unencumbered Asset Value thereafter may be in respect of Unencumbered Eligible
Projects that are located outside of the United States, with any excess over the
foregoing limit being excluded from the Unencumbered Asset Value; and

 

(B)                           no single tenant can contribute more than (i) 15%
of Unencumbered Asset Value on or prior to the second anniversary of the Closing
Date and (ii) 10% of Unencumbered Asset Value thereafter, with any excess over
the foregoing limit being excluded from the Unencumbered Asset Value.

 

“Unencumbered Eligible Project” means an Eligible Project (a) which is located
in the United States, Canada, United Kingdom, Germany, Spain, France Japan,
Australia, Netherlands, Poland, Switzerland, Finland or Puerto Rico, (b) with
respect to which either (i) the Borrower has a direct or indirect ownership
interest of 100% or a ground leasehold interest under an Eligible Ground Lease,
or (ii) the Borrower has an ownership interest directly or indirectly through an
interest in an Eligible Joint Venture of more than 25% (provided that such
minimum 25% ownership requirement shall not apply to the U-Haul/Mercury
properties and the BPS Nevada property), and (c) which is not subject (nor are
any equity interests therein owned by the Borrower, W.P Carey Inc. and
Subsidiaries and Affiliates thereof subject) to any Liens or preferred equity
interests, except for Permitted Encumbrances and buy sell rights with respect to
Joint Ventures on customary terms and conditions.

 

40


 

“Unencumbered Property NOI” means the aggregate Net Operating Income from the
Unencumbered Eligible Projects.  Unencumbered Property NOI from Eligible Joint
Ventures will be calculated as the Net Operating Income allocated to the
Borrower and its Subsidiaries based on their ownership interest in such Eligible
Joint Venture.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

 

“Unsecured Indebtedness Incurrence” has the meaning specified in Section 10.06.

 

“Unused Fee” has the meaning specified in Section 2.10(a).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Wholly-Owned REIT Subsidiary” means any REIT in which the Borrower owns,
directly or indirectly, 100% of the voting equity thereof.

 

“Wholly-Owned Subsidiary” means, as to any Person, another Person all of the
Equity Interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02                    Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                               The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and

 

41


 

regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)                              In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                               Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

1.03                    Accounting Terms.  (a) Generally.  All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Consolidated Businesses shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

 

(b)                              Changes in GAAP.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c)                               Consolidation of Variable Interest Entities. 
All references herein to consolidated financial statements of the Borrower and
its Subsidiaries or to the determination of any amount for the Borrower and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

 

42


 

(d)                             Pro Forma Calculation.  With respect to any
reference herein to determining compliance with Section 7.11 on a pro forma
basis after giving effect to a transaction or other event, such determination or
compliance shall be calculated as though such transaction or other event had
been consummated or made as of the first day of the four fiscal quarter period
most recently ended for which financial information pursuant to
Section 6.01(a) or (b) has been delivered to the Administrative Agent and the
Lenders, and on the basis of such financial information.

 

1.04                    Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                    Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                    Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

1.07                    Exchange Rates; Currency Equivalents.  (a)  The
Administrative Agent or the L/C Issuers, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalents
of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent as so determined by the
Administrative Agent or the L/C Issuers, as applicable.

 

(b)                              Wherever in this Agreement in connection with a
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuers, as the case may be.

 

43

 


 

(c)                               The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rate thereto.

 

1.08                    Additional Alternative Currencies.

 

(a)                               The Borrower may from time to time request
(each, a “Supplemental Request”) that the Revolving Credit Lenders provide one
or more commitments for Eurocurrency Rate Loans to be made and/or Letters of
Credit to be issued in a currency (each, a “Supplemental Currency”) other than
those specifically listed in the definition of “Alternative Currency” at the
time such request is made; provided that the requested Supplemental Currency is
a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  Each Supplemental Request shall be
(i) subject to the approval of the Administrative Agent and, in the case of a
Supplemental Request with respect to the issuance of Letters of Credit, shall be
subject to the approval of the L/C Issuers and (ii) made in writing to the
Administrative Agent not later than 11:00 a.m., 20 Business Days prior to the
date that the desired commitment in such Supplemental Currency would take effect
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of a Supplemental Request pertaining to Letters of Credit, the L/C
Issuers, in its or their sole discretion).  The Administrative Agent shall
promptly notify each Revolving Credit Lender following its receipt of a
Supplemental Request; and in the case of a Supplemental Request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C
Issuers thereof.

 

No Revolving Credit Lender shall be obligated to provide a commitment in a
Supplemental Currency.  Each Revolving Credit Lender that agrees to provide a
commitment in a Supplemental Currency (each, an “Authorizing Lender”) shall
notify the Administrative Agent, not later than 11:00 a.m., ten Business Days
after receipt of such Supplemental Request whether it agrees to provide a
commitment for Eurocurrency Rate Loans in the applicable Supplemental Currency.

 

Any failure by an Authorizing Lender to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Authorizing Lender to provide a commitment in the applicable Supplemental
Currency.

 

If the Administrative Agent and, if applicable, the L/C Issuers consent to a
Supplemental Request, and one or more Revolving Credit Lenders agree to provide
a commitment in the applicable Supplemental Currency, the Administrative Agent
shall so notify the Borrower, the Administrative Agent and the Borrower shall
determine the date such commitment shall become effective (the “Supplemental
Tranche Effective Date”), and any other terms relating thereto.  The
Administrative Agent shall promptly distribute a revised Schedule 2.01 to each
Revolving Credit Lender reflecting such new commitment and notify each Revolving
Credit Lender of the Supplemental Tranche Effective Date.  If the Administrative
Agent shall fail to obtain any requisite consent to a Supplemental Request or no
Revolving Credit Lender agrees to provide a commitment in the applicable
Supplemental Currency, the Administrative Agent shall promptly so notify the
Borrower.

 

44


 

Each Supplemental Request shall be made in the form of an addendum substantially
in the form of Exhibit G (a “Supplemental Addendum”) and sent to the
Administrative Agent and shall set forth the proposed Supplemental Currency and
the other matters set forth on the form of Supplemental Addendum.

 

As a condition precedent to the addition of a commitment in a Supplemental
Currency to this Agreement: (i) each applicable Authorizing Lender must be able
to make Revolving Credit Loans in the Supplemental Currency in accordance with
applicable laws and regulations, (ii) each applicable Authorizing Lender
providing a commitment in the Supplemental Currency and the Administrative
Agent, and the L/C Issuers if its consent to the addition of such commitment is
required, must execute the requested Supplemental Addendum, (iii) the Borrower
must execute the Supplemental Addendum and (iv) any other documents or
certificates that shall be reasonably requested by the Administrative Agent in
connection with the addition of such commitment shall have been delivered to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent.

 

In connection with the addition of a commitment in a Supplemental Currency, the
Administrative Agent, the Borrower and the Lenders with such commitments may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to
implement the provisions of this Section, a copy of which shall be made
available to each Lender.  This Section shall supersede any provisions in
Section 11.01 to the contrary to the extent necessary to give effect to this
Section 1.08.

 

1.09                    Change of Currency.

 

(a)                               Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)                              Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro, and the Administrative Agent
shall provide three (3) Business Days prior notice to the Borrower and the
Lenders of any such changes of construction prior to application thereof to any
provision of this Agreement.

 

(c)                               Each provision of this Agreement also shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be

 

45


 

appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                    The Loans.

 

(a)                               The Term Borrowings.

 

(i)                                  Dollar Tranche Term Loans.  At the
Borrower’s option, subject to the terms and conditions set forth herein,
including, without limitation, Section 4.03, each Term Lender severally agrees
to (i) make a single loan (a “Dollar Tranche Term Loan”) to the Borrower in
Dollars during the Availability Period for Terms Loans in an aggregate amount
not to exceed such Term Lender’s Dollar Tranche Term Commitment.  Such Term
Borrowing shall consist of Dollar Tranche Term Loans made simultaneously by the
Term Lenders in accordance with their respective Applicable Percentages of the
Term Facility; provided, however, that after giving effect to any Term Borrowing
under this Section 2.01(a)(i), (v) any Dollar Tranche Term Loans must be made
simultaneously with any Euro Tranche Term Loans made under Section 2.01(a)(ii),
(w) the Total Term Loan Outstandings shall not exceed the Term Credit Facility
at such time, (x) the aggregate Outstanding Amount of Dollar Tranche Term Loans
shall not exceed the Aggregate Dollar Tranche Term Commitments, (y) the
aggregate Outstanding Amount of the Term Loans of any Term Lender shall not
exceed such Term Lender’s Term Commitment and (z) the aggregate Outstanding
Amount of the Dollar Tranche Term Loans of any Term Lender shall not exceed such
Lender’s Dollar Tranche Term Commitment.  Amounts borrowed under this
Section 2.01(a)(i) and repaid or prepaid may not be reborrowed.  Dollar Tranche
Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

 

(ii)                              Euro Tranche Term Loans.  At the Borrower’s
option, subject to the terms and conditions set forth herein, including, without
limitation, Section 4.03, each Term Lender severally agrees to (i) make a single
loan (a “Euro Tranche Term Loan”) to the Borrower in Euros during the
Availability Period for Terms Loans in an aggregate amount not to exceed such
Term Lender’s Euro Tranche Term Commitment.  Such Term Borrowing shall consist
of Euro Tranche Term Loans made simultaneously by the Term Lenders in accordance
with their respective Applicable Percentages of the Term Facility; provided,
however, that after giving effect to any Term Borrowing under this
Section 2.01(a)(ii), (v) any Euro Tranche Term Loans must be made simultaneously
with any Dollar Tranche Term Loans made under Section 2.01(a)(i), (w) the Total
Term Loan Outstandings shall not exceed the Term Credit Facility at such time,
(x) the aggregate Outstanding Amount of Euro Tranche Term Loans shall not exceed
the Aggregate Euro Tranche Term Commitments, (y) the aggregate Outstanding
Amount of the Term Loans of any Term Lender shall not exceed such Term Lender’s
Term Commitment and (z) the aggregate Outstanding Amount of the Euro Tranche
Term Loan of any Term Lender shall not exceed such Lender’s Euro Tranche Term
Commitment.  Amounts borrowed under

 

46


 

this Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed.  Euro
Tranche Term Loans may be only be Eurocurrency Rate Loans, as further provided
herein.

 

(iii)                          Selection of Tranches.  Subject to the foregoing,
the Borrower may borrow from either or both of the Dollar Tranche Term Loan and
the Euro Tranche Term Loan as selected by the Borrower during the Availability
Period for Term Loans, but the Borrowing under each Tranche shall be made in a
currency permitted under such Tranche made simultaneously by all Term Lenders
with respect to such Tranche and currency ratably according to their Commitments
with respect to such Tranche. If the Borrower fails to draw any portion of the
Term Loan on or prior to the end of the Availability Period for Term Loans, the
Lenders’ Term Loan Commitment shall automatically terminate. If the Borrower
elects to draw only one Tranche of the Term Loan, the Lenders’ Term Loan
Commitment with respect to the other Tranche shall automatically terminate.

 

(b)                              The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the Borrower
in Dollars and Alternative Currencies from time to time, on any Business Day
during the Availability Period for Revolving Credit Loans, in an aggregate
amount not to exceed at any time outstanding the amount of such Revolving Credit
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing under this Section 2.01(b), (x) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility at such time, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment and (z) the aggregate
Outstanding Amount of Revolving Credit Loans denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit.  Within the
limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.06, and reborrow under this
Section 2.01(b).  Dollar Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, provided that Alternative Currency Revolving Credit
Loans (other than Alternative Currency Revolving Credit Loans in Dollars) shall
only be Eurocurrency Rate Loans, in each case as further provided herein.

 

2.02                    Borrowings, Conversions and Continuations of Loans. 
(a)  The Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
delivery of an irrevocable Loan Notice to the Administrative Agent.  Each such
Loan Notice must be received by the Administrative Agent not later than 11:00
a.m. Local Time (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative

 

47


 

Currencies, and (iii) one Business Day prior to the requested date of any
Borrowing of Base Rate Loans; provided, however, the Borrowing of Term Loans
shall require the satisfaction of the conditions precedent set forth in
Section 4.03 at least ten Business Days prior to such Borrowing.  Each Loan
Notice shall be appropriately completed and signed by a Responsible Officer of
the Borrower.  Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.04(c) and
2.05(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof. 
Each Loan Notice shall specify (i) whether the Borrower is requesting a Term
Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto and (vi) the Tranche of any Term Loans requested to be borrowed or
continued in such Loan Notice.  If the Borrower fails to specify a currency in a
Loan Notice requesting a Revolving Credit Borrowing, then the Loan so requested
shall be made in Dollars.  If the Borrower fails to specify a Type of Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  No Revolving Credit Loan may be
converted into or continued as a Revolving Credit Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Credit Loan and reborrowed in the other currency to the extent
permitted herein.  Notwithstanding anything to the contrary herein, a Swing Line
Loan may not be converted to a Eurocurrency Rate Loan.

 

(b)                              Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
(and currency) of its Applicable Percentage under the applicable Facility of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans or continuation of Loans denominated in a currency other than
Dollars, in the case described in Section 2.02(a).  In the case of a Term
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent

 

48


 

shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of JPMorgan Chase Bank with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date a Loan Notice with respect to
a Revolving Credit Borrowing denominated in Dollars is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

 

(c)                               Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Revolving Lenders may demand that any
or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

 

(d)                             The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Interest
Period for Eurocurrency Rate Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in JPMorgan Chase Bank’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                               After giving effect to all Term Borrowings,
all conversions of Term Loans from one Type to the other, and all continuations
of Term Loans as the same Type, there shall not be more than five Interest
Periods in effect in respect of the Term Facility.  After giving effect to all
Revolving Credit Borrowings, all conversions of Revolving Credit Loans from one
Type to the other, and all continuations of Revolving Credit Loans as the same
Type, there shall not be more than ten Interest Periods in effect in respect of
the Revolving Credit Facility.

 

2.03                    [Intentionally Omitted].

 

2.04                    Letters of Credit.

 

(a)                               The Letter of Credit Commitment.  (i)  Subject
to the terms and conditions set forth herein, (A) each L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.04(b), and (2) to honor compliant
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Revolving Credit

 

49


 

Outstandings shall not exceed the Revolving Credit Facility at such time,
(x) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) the Letters of Credit issued by each L/C Issuer shall not
exceed fifty percent (50%) of the Letter of Credit Sublimit.  Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(i)                                  No L/C Issuer shall issue any Letter of
Credit if:

 

(A)                          subject to Section 2.04(b)(iii) the expiry date of
the requested Letter of Credit would occur more than twelve months after the
date of issuance or last extension, unless the Administrative Agent and such L/C
Issuer have approved such expiry date; provided that in no event will any Letter
of Credit have an expiry date that is later than the first anniversary of the
Maturity Date; or

 

(B)                           the expiry date of the requested Letter of Credit
would occur after the Letter of Credit Expiration Date, unless the
Administrative Agent and such L/C Issuer have approved such expiry date.

 

(ii)                              No L/C Issuer shall be under any obligation to
issue any Letter of Credit if:

 

(A)                          any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
L/C Issuer from issuing that Letter of Credit, or any Law applicable to such L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or that Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to that Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;

 

50


 

(B)                           the issuance of that Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                           except as otherwise agreed by the Administrative
Agent and such L/C Issuer, that Letter of Credit is in an initial stated amount
less than $500,000;

 

(D)                          that Letter of Credit is to be denominated in a
currency other than Dollars or an Alternative Currency;

 

(E)                            such L/C Issuer does not as of the issuance date
of such requested Letter of Credit issue Letters of Credit in the requested
currency; or

 

(F)                             any Lender is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
the Defaulting Lender arising from that Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has actual or potential Fronting
Exposure with respect to such Defaulting Lender, as it may elect in its sole
discretion.

 

(iii)                          No L/C Issuer shall amend any Letter of Credit if
such L/C Issuer would not be permitted at such time to issue that Letter of
Credit in its amended form under the terms hereof.

 

(iv)                          No L/C Issuer shall be under any obligation to
amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue that Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of that Letter of Credit does not accept the
proposed amendment to that Letter of Credit.

 

(v)                              Each L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and each L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuers with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.

 

(b)                              Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                  Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower; provided, however, the

 

51


 

Borrower shall use good faith efforts to alternate the selection of the
applicable L/C Issuer based on the number and size of the Letters of Credit
requested by the Borrower in order that both L/C Issuers are selected on an
equivalent basis.  Such Letter of Credit Application may be sent by facsimile,
by United States mail, by overnight courier, by electronic transmission using
the system provided by the applicable L/C Issuer, by personal delivery or by any
other means acceptable to the applicable L/C Issuer.  Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and the applicable L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer:  (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to such L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may require. 
Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

 

(ii)                              Promptly after receipt of any Letter of Credit
Application, the applicable L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, such
L/C Issuer will provide the Administrative Agent with a copy thereof.  Unless
such L/C Issuer has received written notice from any Revolving Credit Lender,
the Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuers a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

52


 

(iii)                          If the Borrower so requests in any applicable
Letter of Credit Application, the applicable L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuers to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by such L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) such L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that
such L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.04(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

 

(iv)                          Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(v)                              If the expiry date of any Letter of Credit
would occur after the Maturity Date, the Borrower hereby agrees that it will at
least seven days prior to the Maturity Date (or, in the case of a Letter of
Credit issued or extended on or after seven days prior to the Maturity Date, on
the date of such issuance or extension, as applicable) Cash Collateralize such
Letter of Credit.

 

(c)                               Drawings and Reimbursements; Funding of
Participations.

 

(i)                                  Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Borrower and the Administrative Agent
thereof.  In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the applicable L/C Issuer in such
Alternative Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified such L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse such L/C Issuer in Dollars. 
In the case of any such

 

53

 


 

reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable L/C Issuer shall notify the Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  Not later than 11:00 a.m. on the date of any payment by
such L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by such L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Borrower shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency.  If the Borrower fails to so reimburse a L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Credit Lender’s Applicable Percentage thereof.  In such
event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice).  Any notice given by a L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                              Each Revolving Credit Lender shall upon any
notice pursuant to Section 2.04(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral for this purpose) for the account
of the applicable L/C Issuer, in Dollars, at the Administrative Agent’s Office
for Dollar denominated payments in an amount equal to its Applicable Percentage
of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.04(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Revolving Credit Loan that is a
Base Rate Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer in Dollars.

 

(iii)                          With respect to any Unreimbursed Amount that is
not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.

 

54


 

(iv)                          Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.04(c) to
reimburse a L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of such Lender’s Applicable Percentage of such amount shall be solely
for the account of the applicable L/C Issuer.

 

(v)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the L/C Issuers for
amounts drawn under Letters of Credit, as contemplated by this Section 2.04(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuers, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuers for the amount of any payment made by the L/C Issuers
under any Letter of Credit, together with interest as provided herein.

 

(vi)                          If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of a L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), then, without
limiting the other provisions of this Agreement, the applicable L/C Issuer shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by such L/C Issuers in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be as of the date of such Borrowing or L/C Advance.  A
certificate of the applicable L/C Issuer submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.04(c)(vi) shall be conclusive absent manifest error.

 

(d)                             Repayment of Participations.

 

(i)                                  At any time after a L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance or proceeds of such Revolving Credit Lender’s
Revolving Credit Loan in respect of such payment in accordance with
Section 2.04(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative

 

55


 

Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof in Dollars and in the same funds as those received by the
Administrative Agent.

 

(ii)                              If any payment received by the Administrative
Agent for the account of a L/C Issuer pursuant to Section 2.04(c)(i) and paid to
the Revolving Credit Lenders entitled thereto is required to be returned under
any of the circumstances described in

 

Section 11.05 (including pursuant to any settlement entered into by a L/C Issuer
in its discretion), each Revolving Credit Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Overnight Rate from time to time in effect; provided that, any
demand made by the Administrative Agent after 2:00 p.m. on any Business Day
shall be deemed received by the Lenders on the immediately following Business
Day.  The obligations of the Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

(e)                               Obligations Absolute.  The Borrower’s
obligation to reimburse the L/C Issuers for each drawing under each Letter of
Credit and to repay each L/C Borrowing and each Revolving Credit Loan made
pursuant to Section 2.04(c) shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

 

(i)                                  any lack of validity or enforceability of
such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                              the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary thereof may
have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the L/C Issuers, any Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii)                          any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                          waiver by a L/C Issuer of any requirement that
exists for such L/C Issuer’s protection and not the protection of the Borrower;

 

(v)                              honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                          any payment by a L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such

 

56


 

Letter of Credit; or any payment made by a L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(vii)                      any adverse change in the relevant exchange rates or
in the availability of the relevant Alternative Currency to the Borrower or any
Subsidiary thereof; or

 

(viii)                  any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing, including any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuers.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuers and
its correspondents unless such notice is given as aforesaid.

 

(f)                                Role of L/C Issuers.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuers shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuers, the Administrative Agent, any Lender, any of
their respective Related Parties nor any correspondent, participant or assignee
of a L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Credit Lenders, the Required Revolving Lenders or the Require
Revolving Credit Lender, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuers, the Administrative Agent, any
Lender, any of their respective Related Parties nor any correspondent,
participant or assignee of a L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (vii) of Section 2.04(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against a L/C Issuer, and the L/C
Issuers may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by a L/C Issuer’s willful
misconduct or gross negligence or a L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit (other than as a result of an order of a court of competent
jurisdiction).  In

 

57


 

furtherance and not in limitation of the foregoing, the L/C Issuers may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuers shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)                              Applicability of ISP and UCP 600; Limitation of
Liability.  Unless otherwise expressly agreed by a L/C Issuer and the Borrower
when a Letter of Credit is issued, the rules of the ISP or UCP 600 shall apply
to such Letter of Credit.  Notwithstanding the foregoing, the L/C Issuers shall
not be responsible to the Borrower for, and the L/C Issuers’ rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuers required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where a L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)                              Letter of Credit Fees.  The Borrower shall pay
to the Administrative Agent for the account of each Revolving Credit Lender in
accordance, subject to adjustment as provided in Section 2.18, with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to this Section 2.04 shall be payable, to the
maximum extent permitted by applicable Law, to the other Revolving Credit
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.18(a)(iv),
with the balance of such fee, if any, payable to the applicable L/C Issuer for
its own account.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(i)                                  Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuers.  The Borrower shall pay directly to each L/C
Issuer for its own account, in Dollars, a fronting fee with respect to each
Letter of Credit issued by such L/C Issuer, at a rate per annum

 

58


 

equal to 0.15%, computed on the Dollar Equivalent of the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(j)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                              Letters of Credit Issued for the Borrower and
its Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of the Borrower, or is for the
account of a Subsidiary thereof, the Borrower shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit.  The Borrower hereby acknowledges that the issuance of such Letters
of Credit inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

2.05                    Swing Line Loans.

 

(a)                               The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.05, to make loans in
Dollars and in Euros (subject to the Alternate Currency Sublimit) (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with (i) the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and the
Applicable Percentage of L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans and the
Applicable Percentage of L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility at such time and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender at such time, plus such Revolving
Credit Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment, and
provided further that (x) the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan and (y) the Swing Line
Lender

 

59


 

shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.05, prepay under
Section 2.06, and reborrow under this Section 2.05.  Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Percentage times the
amount of such Swing Line Loan.

 

(b)                              Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s delivery of an irrevocable Swing
Line Loan Notice to the Swing Line Lender and the Administrative Agent.  Each
such Swing Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. Local Time on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day.  Each such Swing Line Loan Notice shall be appropriately completed
and signed by a Responsible Officer of the Borrower.  Promptly after receipt by
the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. Local Time on the
date of the proposed Swing Line Borrowing (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.05(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. Local Time on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in Same Day Funds or, if specified in the Swing Line
Notice delivered to the Swing Line Lender, by transfer of Same Day Funds to a
bank specified by the Borrower, for credit to an account at such bank specified
by the Borrower, in such Swing Line Notice.

 

(c)                               Refinancing of Swing Line Loans.  (i)  The
Swing Line Lender at any time in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizing the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount and currency of Swing Line Loans then outstanding.  Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving

 

60


 

Credit Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office for Dollar-denominated or
Euro-denominated payments, as applicable, not later than 1:00 p.m. on the day
specified in such Loan Notice (or on the immediately following Business Day if
such notice is received by the Lenders after 11:00 a.m. Local Time on the
specified funding date), whereupon, subject to Section 2.05(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

 

(ii)                              If for any reason any Swing Line Loan cannot
be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.05(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                          If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be, as of the
date of such Borrowing or the required date of funding of such participations. 
A certificate of the Swing Line Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                          Each Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.05(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise

 

61


 

impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                             Repayment of Participations.  (i)  At any time
after any Revolving Credit Lender has purchased and funded a risk participation
in a Swing Line Loan or made a Revolving Credit Loan pursuant to
Section 2.05(c), if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Revolving
Credit Lender its Applicable Percentage thereof in the same funds as those
received by the Swing Line Lender.

 

(ii)                              If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan and paid to
the Revolving Credit Lenders is required to be returned by the Swing Line Lender
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the Swing Line Lender in its discretion), each
Revolving Credit Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)                               Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.05 to refinance
such Revolving Credit Lender’s Applicable Percentage of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.

 

(f)                                Payments Directly to Swing Line Lender.  The
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender in the same currency as the
applicable Swing Line Loan.

 

(g)                              Swing Line Loan Made in Dollars or Euros.  Each
Swing Line Loan may only be made in Dollars or Euros.  Swing Line Loans may not
be made under in Alternative Currencies other than Euros.

 

2.06                    Prepayments.

 

(a)                               Optional.

 

(i)                                  The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. Local Time (1) three Business
Days prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (2) four Business Days (or five, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date

 

62


 

of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (3) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurocurrency Rate Loans (whether denominated in Dollars or in Alternative
Currencies) shall be in a minimum principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a minimum principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment, the Facility, Tranche (if applicable) and the
Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the currency and Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Appropriate Lender of its receipt of each such
notice, and of the amount of such Lender’s ratable portion of such prepayment
(based on such Lender’s Applicable Percentage in respect of any prepayment of
the Term Facility and the Revolving Credit Facility).  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.18, each such
prepayment shall be promptly paid to the Lenders in accordance with their
respective Applicable Percentages in respect of any prepayment of the Term
Facility and the Revolving Credit Facility.

 

(ii)                              The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

63

 


 

(b)                              Mandatory.

 

(i)                                  If the Administrative Agent notifies the
Borrower at any time that, the Total Outstandings exceed the Aggregate
Commitments then in effect, then within two Business Days after receipt of such
notice, the Borrower shall prepay Loans (including Swing Line Loans and L/C
Borrowings) and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount at least equal to such excess; provided,
however, that, the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.06(b) unless after the prepayment in full
of the Revolving Credit Loans the Total Revolving Credit Outstandings exceed the
Revolving Credit Facility then in effect.  The Administrative Agent may, at any
time and from time to time after the initial deposit of such Cash Collateral,
request that additional Cash Collateral be provided in order to protect against
the results of further exchange rate fluctuations.

 

(ii)                              If the Administrative Agent notifies the
Borrower at any time (which shall be done quarterly and, may, at the
Administrative Agent’s discretion, be done at any time) that the Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and Letters of Credit
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within five
(5) Business Days after receipt of such notice, the Borrower shall prepay
Revolving Credit Loans denominated in Alternative Currencies and/or Cash
Collateralize Letters of Credit denominated in Alternative Currencies in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

 

(iii)                          If the Administrative Agent notifies the Borrower
at any time that the limits in the definition of Unencumbered Asset Value for
international Unencumbered Eligible Projects and single tenants reduce the
maximum availability under the Facility, Borrower, then, the Borrower shall
prepay Loans (including Swing Line Loans and L/C Borrowings) and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount at least equal to such reduction, provided that the Borrower
shall have until the end of the fiscal quarter occurring immediately after the
fiscal quarter in which such reduced availability occurs to cure such reduction
in availability before such prepayment is due and payable.

 

(iv)                          Each prepayment of Loans pursuant to the foregoing
provisions of this Section 2.06(b) shall be applied, first, to the Revolving
Credit Facility in the manner set forth in clause (iv) of this
Section 2.06(b) and, second, to the Term Facility.

 

(v)                              Prepayments of the Revolving Credit Facility
made pursuant to this Section 2.06(b), first, shall be applied ratably to the
L/C Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations.  Upon a drawing under any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower) to reimburse the L/C Issuers or the Revolving Credit Lenders, as
applicable.

 

64


 

(vi)                          If the Administrative Agent notifies the Borrower
at any time that the Outstanding Amount of the L/C Obligations exceeds 105% of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations to the extent necessary, such that, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
does not exceed 100% of the Letter of Credit Sublimit.

 

2.07                    Termination or Reduction of Commitments.

 

(a)                               Optional.  During the Availability Period in
respect of the applicable Facility, the Borrower may, upon notice to the
Administrative Agent, terminate the Revolving Credit Facility, the Letter of
Credit Sublimit, the Swing Line Sublimit, the Alternative Currency Sublimit or
the Term Facility, or from time to time permanently reduce the Revolving Credit
Facility, the Letter of Credit Sublimit, the Swing Line Sublimit, the
Alternative Currency Sublimit or, prior to the date that Term Loans are drawn,
any portion of the aggregate Term Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. Local
Time five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility (as so reduced), (B) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, (C) the Swing Line Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder, the Outstanding
Amount of Swing Line Loans would exceed the Swing Line Sublimit, (D) the
Alternative Currency Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Revolving Credit
Loans denominated in Alternative Currencies would exceed the Alternative
Currency Sublimit.

 

(b)                              Mandatory.

 

(i)                                  The aggregate Term Commitments shall be
automatically and permanently reduced to zero on the last day of the
Availability Period for the Term Facility.

 

(ii)                              If, after giving effect to any reduction or
termination of (x) Revolving Credit Commitments under this Section 2.07, the
Letter of Credit Sublimit, the Swing Line Sublimit or the Alternative Currency
Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit, the Swing Line Sublimit or the Alternative Currency Sublimit,
as the case may be, shall be automatically reduced by the amount of such excess.

 

(c)                               Application of Commitment Reductions; Payment
of Fees.

 

(i)                                  The Administrative Agent will promptly
notify the Lenders of any termination or reduction of the Letter of Credit
Sublimit, the Swing Line Sublimit, the

 

65


 

Alternative Currency Sublimit or the Revolving Credit Facility under this
Section 2.07.  Upon any reduction of the Revolving Credit Facility, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount. 
All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

 

(ii)                              The Administrative Agent will promptly notify
the Lenders of any termination or reduction of the unused portion of the
aggregate Term Commitments under this Section 2.07.  Upon any reduction of the
unused portion of the aggregate Term Commitments, the Term Commitment of each
Term Lender shall be reduced by such Lender’s ratable portion of such reduction
amount.  All fees in respect of the Term Facility accrued until the effective
date of any termination of the Term Facility shall be paid on the effective date
of such termination.

 

2.08                    Repayment of Loans.

 

(a)                               Term Loans.  The Borrower shall repay to the
Term Lenders on the Maturity Date the aggregate principal amount of all Term
Loans outstanding on such date.

 

(b)                              Revolving Credit Loans.  The Borrower shall
repay to the Revolving Credit Lenders on the Maturity Date the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

 

(c)                               Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten Business Days
after such Swing Line Loan is made and (ii) the Maturity Date.

 

2.09                    Interest.

 

(a)                               Subject to the provisions of Section 2.09(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate applicable to
Base Rate Loans.

 

(b)                              (i)                                  While any
Event of Default arising under Section 8.01(a)(i) exists, or upon the request of
the Required Lenders while any other Event of Default exists, the Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

66


 

(c)                               Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

 

2.10                    Fees.  In addition to certain fees described in Sections
2.04(h) and (i) and Section 2.15(b):

 

(a)                               Revolving Credit Unused Fees.  At all times
during the Availability Period for the Revolving Credit Facility, including at
any time during which one or more of the conditions in Article IV is not met,
the Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Credit Lender and Term Lender an unused fee (the “Unused Fee”) equal
to (i) with respect to each Revolving Credit Lender, the Applicable Rate for the
Revolving Credit Facility times the actual daily amount by which such Revolving
Credit Lender’s Revolving Credit Commitment exceeds the sum of (x) the
Outstanding Amount of Revolving Credit Loans made by such Revolving Credit
Lender and (y) such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of L/C Obligations subject to adjustment as provided in
Section 2.18 and (ii) with respect to each Term Lender, the Applicable Rate for
the Term Loan times the unused amount of such Term Lender’s Term Commitment
subject to adjustment as provided in Section 2.18.  Accrued Unused Fees shall be
payable quarterly in arrears on the last day of March, June, September and
December of each year commencing on the first such date after the Closing Date,
and (A) with respect to Revolving Credit Lenders, on the date on which the
Revolving Credit Commitments terminate and (B) with respect to Term Lenders, on
the earlier of (1) the date on which the Term Loan is advanced and (2) the date
on which the Revolving Credit Commitments terminate; provided that any fees
accruing after the date on which the Revolving Credit Commitments or Term
Commitments terminate, as applicable, shall be payable on demand. The Unused Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)                              Other Fees.

 

(i)                                  The Borrower shall pay to the Arrangers and
the Administrative Agent for their own respective accounts, in Dollars, fees in
the amounts and at the times specified in the Fee Letters.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                              The Borrower shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.11                    Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

67


 

(a)                               All computations of interest based on the
Eurocurrency Rate (other than with respect to Base Rate Loans) will be made by
the Administrative Agent on the basis of a year of 360 days, except that
(i) with respect to any Loan denominated in Sterling such computations will be
made by the Administrative Agent on the basis of a year of 365 days and
(ii) with respect to any Loan denominated in an Alternative Currency (other than
Sterling and Euro) such computations will be made by the Administrative Agent in
accordance with market practice for such Alternative Currency, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable.  All
computations of interest in respect of Base Rate Loans and of facility fees and
letter of credit commission will be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable.  Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error. With respect to all Non-LIBO
Quoted Currencies, the calculation of the applicable interest rate shall be
determined in accordance with market practice.

 

(b)                              If, as a result of any restatement of or other
adjustment to the financial statements of the Borrower or for any other reason,
the Borrower or the Administrative Agent determine that (i) the Leverage Ratio
as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuers, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under any Debtor Relief Law,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuers), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuers, as the case may be,
under Sections 2.04(c)(iii), 2.04(h) or 2.09(b) or under Article VIII.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

 

2.12                    Evidence of Debt.

 

(a)                               The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse

 

68


 

thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

 

(b)                              In addition to the accounts and records
referred to in Section 2.12(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.13                    Payments Generally; Administrative Agent’s Clawback.

 

(a)                               General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Each prepayment of a
Eurocurrency Rate Loan shall be accompanied by any additional amount required
pursuant to Section 3.05.  Subject to Section 2.18, (i) each prepayment of a
Loan under the Term Facility shall be paid to the Appropriate Lenders in
accordance with their Applicable Percentages and (ii) each prepayment of a
Revolving Credit Loan under the Revolving Credit Facility shall be paid to the
Appropriate Lenders in accordance with their respective Applicable Percentages. 
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal of and interest on Loans denominated in an Alternative Currency
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein.  Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States.  If, for any reason, the Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, the Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.  The Administrative Agent will promptly distribute to
each Lender such Lender’s applicable share of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent (i) after 2:00 p.m. in the case of payments
in Dollars, or (ii) after the Applicable Time specified by the Administrative
Agent in the case of payments in an Alternative Currency, shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)                              (i)                                  Funding by
Lenders; Presumption by Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed

 

69


 

date of any Borrowing of Eurocurrency Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the applicable Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing as of the date of such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                              Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuers hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuers, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuers, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuers, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender, the Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)                               Failure to Satisfy Conditions Precedent.  If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender to the Borrower as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit

 

70


 

Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                             Obligations of Lenders Several.  The obligations
of the Lenders hereunder to make Term Loans and Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                               Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due such parties.

 

2.14                    Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender under the Loan Documents at such time in excess of its ratable
share (according to the proportion of (i) Total Outstandings then due and
payable to such Lender (with the aggregate amount of such Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “owing” to such Lender for purposes hereof) to (ii) Total
Outstandings then due and payable to all Lenders) of payments on account of the
Obligations due and payable to all Lenders under the Loan Documents at such time
or (b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender under the Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) Total Outstandings owing (but
not due and payable) to such Lender at such time (with the aggregate amount of
such Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “owing” to such Lender for purposes hereof) to
(ii) Total Outstandings owing (but not due and payable) at such time) of
payments obtained by all of the Lenders at such time on account of the
Obligations owing (but not due and payable) to all Lenders under the Loan
Documents at such time, then the Lender receiving such greater proportion shall
(x) notify the Administrative Agent of such fact, and (y) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in

 

71


 

accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

 

(i)                                  if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                              the provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.17, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Affiliate thereof (as to which the provisions
of this Section shall apply).

 

Revolving Credit Loans denominated in Alternative Currencies will automatically,
at any time that the Administrative Agent determines it necessary or desirable
to calculate the pro rata share of the Lenders under this Section 2.14 or
Section 8.03, be converted on a notional basis into the Dollar Equivalent
thereof solely for the purposes of making any allocations required under this
Section 2.14 or Section 8.03.

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.15                    Extensions of Maturity Dates.

 

(a)                               Notification of Extension.  The Borrower may
elect to extend the Maturity Date of the Facility (i) for an additional twelve
(12) months from the Initial Maturity Date (such new Maturity Date, the “Interim
Maturity Date”) and (ii) an additional twelve (12) months from the Interim
Maturity Date, in each case under clauses (i) and (ii), by written notice to the
Administrative Agent (each such notice, an “Extension Notice”) not earlier than
90 days and not later than 30 days prior to the relevant Initial Maturity Date
or the Interim Maturity Date, as applicable.  The Administrative Agent shall
distribute any such Extension Notice promptly to the Lenders following its
receipt thereof.

 

(b)                              Conditions Precedent to Effectiveness of
Maturity Date Extensions.  As conditions precedent to the effectiveness of any
such extension, on or prior to the relevant Initial Maturity Date or the Interim
Maturity Date, as applicable, each of the following requirements shall be
satisfied:

 

(i)                                  The Administrative Agent shall have
received an Extension Notice within the period required under clause (a) above;

 

72


 

(ii)                              On the date of such Extension Notice and both
immediately before and immediately after giving effect to such extension of the
Maturity Date, no Default shall have occurred and be continuing;

 

(iii)                          The Borrower shall have paid to the
Administrative Agent, for the pro rata benefit of the Appropriate Lenders based
on their respective Applicable Percentages as of such date, an extension fee in
an amount equal to (x) in connection with the first extension of the Maturity
Date pursuant to clause (a) above, (A) 0.15% of the Aggregate Revolving Credit
Commitments as in effect on the Initial Maturity Date with respect to the
Revolving Credit Facility and (B) 0.10% of the Term Facility as in effect on the
Initial Maturity Date and (y) in connection with the second extension of the
Maturity Date pursuant to clause (a) above, (A) 0.20% of the Aggregate Revolving
Credit Commitments as in effect on the Interim Maturity Date with respect to the
Revolving Credit Facility and (B) 0.15% of the Term Facility as in effect on the
Interim Maturity Date, it being agreed, in each case, that such Extension Fee
shall be fully earned when paid and shall not be refundable for any reason;

 

(iv)                          The Administrative Agent shall have received a
certificate of the Borrower dated as of the relevant Initial Maturity Date or
the Interim Maturity Date, as applicable, signed by a Responsible Officer of the
Borrower (i) (x) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such extension or (y) certifying that, as of
the Initial Maturity Date, the resolutions delivered to the Administrative Agent
and the Lenders on the Closing Date (which resolutions include approval for an
extension of the Maturity Date, with respect to the Facility, for an additional
24 months from the Initial Maturity Date) are and remain in full force and
effect and have not been modified, rescinded or superseded since the date of
adoption and (ii) certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the relevant Initial Maturity Date or the Interim Maturity Date, as applicable,
except (x) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, (y) any representation or warranty that is already by its terms
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects as of such date after giving effect to
such qualification and (z) for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists; and

 

(v)                              The Borrower shall have delivered to the
Administrative Agent such acknowledgments and certifications that it has no
claims, offsets or defenses with respect to the payment or performance of any of
the Obligations.

 

(c)                               Conflicting Provisions.  This Section shall
supersede any provision in Section 11.01 to the contrary.

 

2.16                    Increase in Commitments.

 

73

 


 

(a)                               Request for Increase.  Provided there exists
no Default, upon written notice to the Administrative Agent, the Borrower, may
from time to time, elect to increase the Aggregate Commitments to an amount not
exceeding $500,000,000 by increasing the Revolving Credit Facility and/or
increasing the Term Facility or, if the Term Facility has been terminated or is
otherwise no longer outstanding, with a new term facility on substantially the
same terms as the Term Facility (and after the Increase Effective Date with
respect thereto all references to the “Term Facility” herein and in any other
Loan Documents shall mean such new term facility (the “New Term Facility”));
provided that any such request for an increase shall be in a minimum amount of
$25,000,000 or a whole multiple of $5,000,000 in excess thereof, or such other
amount agreed to by the Borrower and the Administrative Agent.  In such written
notice, the Borrower shall specify the Facility that it proposes to increase and
the identity of each Appropriate Lender and each Eligible Assignee that it
proposes to approach to provide all or a portion of such increase (subject in
each case to any requisite consents required under Section 11.06); provided,
however, that (i) any existing Appropriate Lender approached to provide all or a
portion of such increase may elect or decline, in its sole discretion, to
provide all or a portion of such increase in the applicable Facility offered to
it (and any Lender that has failed to respond to any such request shall be
deemed to have declined to increase its Revolving Credit Commitment or Term
Commitment, as applicable) and (ii) any Eligible Assignee providing any portion
of such increase in the applicable Facility that is not an existing Lender shall
become a Lender pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (a “New Lender Joinder
Agreement”).

 

(b)                              Effective Date and Allocations.  If either of
the Facilities is increased or a new term facility is established in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (each an “Increase Effective Date”) and the final allocation of
such increase among the Appropriate Lenders.

 

(c)                               Conditions to Effectiveness of Increase.  As
conditions precedent to each such increase, on or prior to the applicable
Increase Effective Date, (i) the Administrative Agent shall have received a
certificate of the Borrower dated as of such Increase Effective Date signed by a
Responsible Officer of the Borrower (x) (1) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase or
(2) certifying that, as of such Increase Effective Date, the resolutions
delivered to the Administrative Agent and the Lenders on the Closing Date (which
resolutions include approval to increase the Aggregate Commitments to an amount
at least equal to $500,000,000) are and remain in full force and effect and have
not been modified, rescinded or superseded since the date of adoption, and
(y) in the case of the Borrower, certifying that, before and after giving effect
to such increase, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of such Increase Effective Date, except to the extent that (1) such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (2) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (3) for
purposes of this Section 2.16, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists, (ii) the Administrative Agent shall
have received (x) a New Lender Joinder Agreement duly executed by the Borrower
and

 

74


 

each Eligible Assignee that is becoming a Lender in connection with such
increase, which New Lender Joinder Agreement shall be acknowledged and consented
to in writing by the Administrative Agent and, if such Eligible Assignee is
becoming a Revolving Credit Lender, by the Swing Line Lender and the L/C Issuers
and (y) written confirmation from each existing Lender, if any, participating in
such increase of the amount by which its Commitment will be increased, which
confirmation, if from a Revolving Credit Lender, shall be acknowledged and
consented to in writing by the Swing Line Lender and the L/C Issuers and
(iii) the Borrower shall have paid to the Arrangers the fee required to be paid
pursuant to the Fee Letters in connection therewith.

 

(d)                             Settlement Procedures.  On each Increase
Effective Date, promptly following fulfillment of the conditions set forth in
clause (c) of this Section 2.16, the Administrative Agent shall notify the
Appropriate Lenders of the occurrence of the increase of the applicable Facility
effected on such Increase Effective Date and the amount of the applicable
Commitments and Applicable Percentage of each Appropriate Lender as a result
thereof.  In the event that the increase in the applicable Facility results in
any change to the Applicable Percentage of any Appropriate Lender, then on the
Increase Effective Date, as applicable, (i) the participation interests of the
Revolving Credit Lenders in any outstanding Letters of Credit and Swing Line
Loans shall be automatically reallocated among the Revolving Credit Lenders in
accordance with their respective Applicable Percentages after giving effect to
such increase, (ii) any new Lender, and any existing Lender whose Commitment has
increased, shall pay to the Administrative Agent such amounts as are necessary
to fund its new or increased share of all Revolving Credit Loans or Term Loans,
as applicable, (iii) the Administrative Agent will use the proceeds thereof to
pay to all existing Lenders whose Applicable Percentage with respect to any
Facility is decreasing such amounts as are necessary so that each Lender’s share
of all Revolving Credit Loans or Term Loans, as applicable, will be equal to its
adjusted Applicable Percentage of such Facility, and (iv) if the Increase
Effective Date occurs on a date other than the last day of an Interest Period
applicable to any outstanding Loan that is a Eurocurrency Rate Loan, then the
Borrower shall pay any amounts required pursuant to Section 3.05 on account of
the payments made pursuant to clause (iii) of this sentence.

 

(e)                               Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.14 or 11.01 to the contrary.

 

2.17                    Cash Collateral.

 

(a)                               Certain Credit Support Events.  Upon the
request of the Administrative Agent or the L/C Issuers (i) if the L/C Issuers
have honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
the Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuers or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by all Defaulting Lenders).  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative

 

75


 

Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
under any Letter of Credit for which funds are on deposit as Cash Collateral,
such funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuers.

 

(b)                              Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts at JPMorgan
Chase Bank.  The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.  The
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders (including the Swing Line Lender), and agrees to maintain, a first
priority security interest in all such cash, such deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(c)                               Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under any of this
Section 2.17 or Sections 2.05, 2.06, 2.07, 2.18 or 8.02 in respect of Letters of
Credit or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(d)                             Release.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or to secure other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of the Borrower shall not be released during the continuance of a
Default (and following application as provided in this Section 2.17 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuers or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

76


 

2.18                    Defaulting Lenders.

 

(a)                               Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)                                  Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders”, “Required Revolving Lenders”, “Required Term Lenders” and
Section 11.01.

 

(ii)                              Defaulting Lender Waterfall.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to, or received by, the Administrative Agent from a Defaulting Lender
pursuant to Section 11.08), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder; third, if
so determined by the Administrative Agent or requested by the L/C Issuers or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the Borrower may request (so long as no Default exists),
to the funding of any Revolving Credit Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy potential future
funding obligations of that Defaulting Lender to fund Revolving Credit Loans
under this Agreement and (y) Cash Collateralize a L/C Issuer’s and Swing Line
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued and Swing Line Loans made under this
Agreement, in accordance with Section 2.17; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuers or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made, or the
related Letters of Credit were issued, at a time when the conditions set forth
in Section 2.03 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on
a pro rata basis

 

77


 

prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, that Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.18(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                          Certain Fees.

 

(A)                          No Defaulting Lender shall be entitled to receive
any fee payable under Section 2.10(a) for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                           Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.17.

 

(C)                           With respect to any fee payable under
Section 2.10(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuers and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

(iv)                          Reallocation of Applicable Percentages to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having

 

78


 

become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                              Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.17.

 

(b)                              Defaulting Lender Cure.  If the Borrower, the
Administrative Agent, the Swing Line Lender and the L/C Issuers agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with the provisions of this Agreement (without giving effect to
Section 2.18(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                    Taxes.

 

(a)                               Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the Borrower shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)                              If the Borrower or the Administrative Agent
shall be required by the Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative

 

79


 

Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(iii)                          If the Borrower or the Administrative Agent shall
be required by any applicable Laws other than the Code to withhold or deduct any
Taxes from any payment, then (A) the Borrower or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                              Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                               Tax Indemnifications.

 

(i)                                  The Borrower shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or a L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or a
L/C Issuer, shall be conclusive absent manifest error.  The Borrower shall, and
does hereby, jointly and severally indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or a L/C Issuer for any reason fails to

 

80


 

pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

 

(ii)                              Each Lender and each L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or such L/C Issuer (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (y) the Administrative Agent and the Borrower, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender or such L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or
the Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)                             Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                               Status of Lenders; Tax Documentation.  
(iii) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
law other than the Code or the taxing authorities of the

 

81


 

jurisdiction pursuant to such applicable law to comply with the requirements for
exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                              Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                          any Lender that is a U.S. Person shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.

 

(B)                           any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty,

 

(II)                          in the case of a Foreign Lender claiming that its
extension of credit will generate U.S. effectively connected income, executed
originals of IRS Form W-8ECI,

 

(III)                    in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a

 

82


 

“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(IV)                    to the extent a Foreign Lender is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

 

(C)                           any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                          if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                          Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

83

 


 

(f)                                Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or a L/C
Issuer, or have any obligation to pay to any Lender or any L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to the Borrower
(plus any penalties (other than those stated to be imposed as a result of the
gross negligence or willful misconduct of the Administrative Agent or such
Lender), interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

(g)                              Payments made by Administrative Agent.  For the
avoidance of doubt, any payments made by the Administrative Agent to any Lender
shall be treated as payments made by the Borrower.

 

(h)                              Lender treated as Partnership.  If any Lender
is treated as partnership for purposes of an applicable Indemnified Tax or Other
Tax, any withholding made by such Lender shall be treated as if such withholding
had been made by the Borrower or the Administrative Agent.

 

(i)                                  L/C Issuers and Swing Line Lenders.  For
purposes of this Section 3.01, the term “Lender” shall include the L/C Issuers
and the Swing Line Lender

 

(j)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or a L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

3.02                    Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate
(whether denominated in Dollars or an Alternative Currency), or to determine

 

84


 

or charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all such Eurocurrency Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03                    Inability to Determine Rates.  If in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
(a) the Administrative Agent determines that (i) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent or the Affected
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the

 

85


 

instruction of the Affected Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount (or
Dollar Equivalent thereof) specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrower and the Affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the Affected Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 

3.04                    Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)                               Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                  impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e) other than as set forth below) or any L/C
Issuer;

 

(ii)                              subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                          impose on any Lender or any L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining

 

86


 

any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such L/C Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or such L/C
Issuer, the Borrower will pay to such Lender or the L/C Issuers, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                              Capital Requirements.  If any Lender or any L/C
Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity ratios or
requirements has or would have the effect of reducing the rate of return on such
Lender’s such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

 

(c)                               Certificates for Reimbursement.  A certificate
of a Lender or a L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)                             Delay in Requests.  Failure or delay on the part
of any Lender or any L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or
such L/C Issuer’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender or a L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

3.05                    Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

87


 

(a)                               any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                              any failure by the Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert into any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower;

 

(c)                               any failure by the Borrower to make payment of
any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                             any assignment of a Eurocurrency Rate Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.13.

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as specified in this Section and delivered to the
Borrower shall be conclusive absent manifest error.

 

3.06                    Mitigation Obligations; Replacement of Lenders.

 

(a)                               Designation of a Different Lending Office.  If
any Lender requests compensation under Section 3.04, or the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender, any L/C
Issuer, or any Governmental Authority for the account of any Lender or any L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then, at the request of the Borrower, such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.  The

 

88


 

Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

 

(b)                              Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13.

 

3.07                    Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all obligations under any Loan Document, and resignation of the Administrative
Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                    Conditions of Effectiveness.  The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent.

 

(a)                               The Administrative Agent’s receipt of the
following, each of which shall be originals, e-mails (in a .pdf format) or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer or a duly authorized officer of the
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i)                                  an executed counterpart of this Agreement;

 

(ii)                              a Revolving Credit Note duly executed by the
Borrower in favor of each Lender requesting a Note;

 

(iii)                          such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of the
Borrower as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party;

 

(iv)                          such documents and certifications as the
Administrative Agent may reasonably require to evidence that the Borrower is
duly organized or formed, and the Borrower is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

 

(v)                              favorable opinions of Clifford Chance US LLP,
counsel to the Borrower, addressed to the Administrative Agent and each Lender,
as to such matters

 

89


 

concerning the Borrower and the Loan Documents as the Administrative Agent may
reasonably request;

 

(vi)                          a certificate of a Responsible Officer of the
Borrower either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by the
Borrower and the validity against the Borrower of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)                      a certificate signed by a Responsible Officer of the
Borrower certifying (A) that the conditions specified in this Section 4.01 and
Sections 4.02(a) and (b) have been satisfied (other than those conditions
contingent upon the satisfaction of the Administrative Agent and/or the Lenders
with respect to certain items received by them under this Section 4.01),
(B) that no action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to be adversely
determined and, if adversely determined, could reasonably be expected to have a
Material Adverse Effect, and (C) a calculation of the Leverage Ratio as of the
last day of the fiscal quarter of the Borrower most recently ended prior to the
Closing Date;

 

(viii)                  a duly completed Compliance Certificate as of the last
day of the fiscal quarter of the Borrower ended immediately prior to the Closing
Date, signed by a Responsible Officer of the Borrower and evidencing that both
immediately before and after giving effect to the consummation of the
transactions contemplated to occur on the Closing Date (including, without
limitation, all Credit Extensions to occur on the Closing Date) the Borrower
shall be in compliance, on a pro forma basis, with the provisions of
Section 7.11; and

 

(ix)                          such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuers, the Swing
Line Lender or the Required Lenders reasonably may require.

 

(b)                              (i)  All fees required to be paid to the
Administrative Agent and the Arrangers on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.

 

(c)                               Unless waived by the Administrative Agent, all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent shall have been paid (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one Business Day prior to
the Closing Date, plus such reasonable additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

90


 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

4.02                    Conditions to All Credit Extensions.  The obligation of
each Lender to honor any Request for a Credit Extension (other than a Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)                               The representations and warranties of the
Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of the proposed Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (iii) for purposes of this Section 4.02, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01;

 

(b)                              No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof;

 

(c)                               The Administrative Agent and, if applicable,
the L/C Issuers or the Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof;

 

(d)                             If such Credit Extension is a Revolving Credit
Borrowing or an L/C Credit Extension, after giving effect to the proposed Credit
Extension, the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility at such time;

 

(e)                               In the case of a Revolving Credit Borrowing or
Letter of Credit to be denominated in an Alternative Currency, there shall not
have occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent, the Required Revolving Lenders
(in the case of any Revolving Loans to be denominated in an Alternative
Currency) or the L/C Issuers (in the case of any Letter of Credit to be
denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency; and

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the

 

91


 

Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a), (b) and (d) have been satisfied on and as of the
date of the applicable Credit Extension.

 

4.03                    Conditions to Initial Term Loans.  In addition to the
requirements of Section 2.01(a) and Section 4.02, the obligation of each Lender
to honor any Request for a Credit Extension for the initial Term Loans is
subject to the condition precedent that at least ten (10) Business Days prior to
the making of any Term Loans, Borrower shall have delivered to Administrative
Agent the following documents:

 

(a)                               A written election setting forth the amount of
the Aggregate Dollar Tranche Term Commitments and the Aggregate Euro Tranche
Term Commitments that it desires; provided, however, in no event shall the
amount of the Aggregate Dollar Tranche Term Commitments plus the Dollar
Equivalent of the Aggregate Euro Tranche Term Commitments exceed $50,000,000;

 

(b)                              Duly completed and executed Dollar Term Notes
and Euro Term Notes for each Lender that requests the same in a principal amount
equal to such Lender’s Applicable Percentage of (i) the Aggregate Dollar Tranche
Term Commitments and (ii) the Aggregate Euro Tranche Term Commitments selected
by Borrower pursuant to clause (a) above; and

 

(c)                               An executed Loan Notice.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                    Existence, Qualification and Power.  The Borrower, and
each of its Subsidiaries, (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except, solely in the case of a Subsidiary of the
Borrower, to the extent that the failure of such Subsidiary to be duly organized
or formed and in good standing could not reasonably be expected to have a
Material Adverse Effect, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the transactions contemplated by the Loan Documents, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.02                    Authorization; No Contravention.  The execution,
delivery and performance by the Borrower of, and the consummation by the
Borrower of the transactions contemplated by, each Loan Document have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual

 

92


 

Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03                    Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document,
or for the consummation of the transactions contemplated by the Loan Documents
or (b) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents.

 

5.04                    Binding Effect.  This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by the Borrower.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

5.05                    Financial Statements; No Material Adverse Effect.

 

(a)                               The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

 

(b)                              The unaudited consolidated balance sheet of the
Borrower and its Subsidiaries dated March 31, 2015, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)                               Since December 31, 2014, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

5.06                    Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
respective properties or revenues that (a) could reasonably be expected to
adversely affect

 

93

 


 

this Agreement, any other Loan Document or any of the transactions contemplated
hereby or thereby, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

5.07                    No Default.  Neither the Borrower nor any of its
Subsidiaries is in default under or with respect to any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.08                    Ownership of Property; Liens.  The Borrower and each of
its Subsidiaries has good record and marketable title to, or valid leasehold
interests in, all its Property material to its business, except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

 

5.09                    Environmental Compliance.  Except with respect to any
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any Environmental Permit required under any
applicable Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

5.10                    Taxes.  The Borrower, and each of its Subsidiaries, has
timely filed all federal, state and other material tax returns and reports
required to be filed, and has timely paid all federal, state and other material
Taxes (whether or not shown on a tax return), including in its capacity as a
withholding agent, levied or imposed upon it or its properties, income or assets
otherwise due and payable, except in each case, with respect to those Taxes or
tax returns (i) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP, or (ii) where the failure to timely file or
timely pay could not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.  There is no proposed tax
assessment against the Borrower or any Subsidiary thereof that, if made, could
reasonably be expected to have a Material Adverse Effect.  Neither the Borrower
nor any Subsidiary thereof is party to any tax sharing agreement.  Except as
could not be reasonably expected to, individually or in the aggregate, result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries has
ever “participated” in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4.

 

5.11                    ERISA Compliance.

 

(a)                               Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the

 

94


 

Code, or an application for such a letter is currently being processed by the
Internal Revenue Service.  To the best knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(b)                              There are no pending or, to the best knowledge
of the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                               Except as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (i) no
ERISA Event has occurred, and neither the Borrower nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that is subject to Section 4069 or Section 4212(c) of ERISA; and
(vi) no Pension Plan has been terminated by the plan administrator thereof nor
by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

(d)                             Neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan other than those
listed on Schedule 5.11(d) hereto.

 

5.12                    Subsidiaries; Equity Interests.  As of the Closing Date
(based on the Compliance Certificate delivered pursuant to Section 4.01(a)(ix))
and as of the date of each delivery of a Compliance Certificate concurrently
with the financial statements referred to in Section 6.01(a), Part (a) of
Schedule 5.12 is a complete and accurate list of the Borrower and its
Subsidiaries, showing the correct name of each Subsidiary.  The outstanding
equity interests of the Borrower and all of the Subsidiaries are validly issued,
fully paid and non-assessable and are owned by such entity free and clear of all
Liens, except for Liens permitted by this Agreement.  As of the Closing Date,
the Borrower has no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.12.  Set forth on
Part (c) of Schedule 5.12 is a complete and accurate list of the Borrower,
showing as of the Closing Date the jurisdiction of its incorporation or
organization, the address of its chief executive office and principal place of
business, the type of organization it is and its U.S. taxpayer identification
number.  The copy of the charter of the Borrower and each amendment thereto
provided pursuant

 

95


 

to Section 4.01(a)(iv) is a true and correct copy of each such document, each of
which is valid and in full force and effect.

 

5.13                    Margin Regulations; Investment Company Act.

 

(a)                               The Borrower is not engaged, nor will the
Borrower engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

 

(b)                              None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary of the Borrower is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

5.14                    Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, as of
the Closing Date, and all other matters known to it as of the Closing Date,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  None of the SEC Reports and none of the reports,
financial statements, certificates or other information furnished (whether in
writing or orally) by or on behalf of the Borrower to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) when taken as a whole as at such time, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.15                    Compliance with Laws.  The Borrower and each of its
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.16                    Intellectual Property; Licenses, Etc.  The Borrower, and
each of its Subsidiaries, owns, or possesses the right to use, all trademarks,
trade names, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

5.17                    Solvency.  The Borrower is, together with its
Subsidiaries on a consolidated basis, Solvent.

 

96


 

5.18                    Casualty, Etc.  Neither the businesses nor the
properties of the Borrower or any of its Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), condemnation or eminent domain that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.19                    SEC Reports.  As of the Closing Date, the Borrower has
filed all forms, reports, statements (including proxy statements) and other
documents (such filings by the Borrower are collectively referred to as the “SEC
Reports”), required to be filed by it with the Securities and Exchange
Commission.  The SEC Reports, including all SEC Reports filed after the Closing
Date or on or prior to the date of this Agreement, (i) were or will be prepared
in all material respects in accordance with the requirements of the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as
the case may be, and the rules and regulations of the Securities and Exchange
Commission thereunder applicable to such SEC Reports at the time of filing
thereof and (ii) did not at the time they were filed, or will not at the time
they are filed, contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

5.20                    Anti-Money Laundering; Sanctions; Anti-Corruption Laws.

 

(a)                               Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof (i) has
violated or is in violation of any applicable anti-money laundering law or
(ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organization for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.

 

(b)                              Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity currently the subject of any Sanctions, nor is the Borrower
or any Subsidiary located, organized or resident in a Designated Jurisdiction.

 

(c)                               Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof is in
violation with any Anti-Corruption Laws in any material respect.   No Borrowing
or Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain

 

97


 

outstanding, the Borrower shall, and shall cause each of its Subsidiaries to
(or, solely in the case of the covenants set forth in Sections 6.01, 6.02, 6.03
and 6.15 the Borrower shall):

 

6.01                    Financial Statements.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)                               as soon as available, but in any event within
90 days after the end of each fiscal year of the Borrower (or, if earlier, 15
days after the date required to be filed with the SEC (without giving effect to
any extension permitted by the SEC), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year on Form 10-K, setting forth in each
case in comparative form the figures as of the end of and for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of PricewaterhouseCoopers LLP or
other “Big 4” accounting firm, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit, and which report shall state that
such financial statements fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as at the dates indicated and the results of
their operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
PricewaterhouseCoopers LLP or any such other independent certified public
accountants, if applicable, shall concur and which shall have been disclosed in
the notes to such financial statements) (which report shall be subject to the
confidentiality limitations set forth herein); and

 

(b)                              as soon as available, but in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower (or, if earlier, five days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, and the related consolidated statements of
changes in shareholders’ equity and cash flows for the portion of the Borrower’s
fiscal year then ended on Form 10-Q, in each case setting forth in comparative
form, as applicable, the figures as of the end of and for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting the consolidated financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

98


 

6.02                    Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                               concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes)
representing and certifying (1) that the officer signatory thereto has reviewed
the terms of this Agreement, and has made, or caused to be made under his/her
supervision, a review in reasonable detail of the transactions contemplated
hereby and the consolidated financial condition of the Borrower and its
Subsidiaries, during the accounting period covered by such reports, that such
review has not disclosed the existence during or at the end of such accounting
period, and that such officer does not have knowledge of the existence as at the
date of such Officer’s Certificate, of any condition or event which constitutes
a Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Borrower or any of
its Subsidiaries has taken, is taking and proposes to take with respect thereto,
(2) calculations evidencing whether there has been compliance with each of the
financial covenants set forth in Section 7.11 and (3) an update of Part (a) of
Schedule 5.12, if applicable;

 

(b)                              promptly after the same are available, copies
of each annual report, proxy or financial statement or other report or
communication sent to the stockholders or other equity holders of the Borrower,
and copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

(c)                               promptly after the furnishing thereof, copies
of any statement or report furnished to any holder of debt securities of the
Borrower pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished pursuant to Section 6.01 or
any other clause of this Section 6.02;

 

(d)                             promptly, and in any event within five Business
Days after receipt by the Borrower thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Borrower;

 

(e)                               promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
the Borrower or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect; and

 

(f)                                promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries, or compliance with the
terms of this Agreement, as the Administrative Agent may reasonably

 

99


 

request including without limitation, tax returns, title reports, insurance
certificates and results of environmental site assessments.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall deliver paper copies of such documents
to the Administrative Agent or any Lender upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
DebtDomain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower agrees that
it will identify that portion of the Borrower Materials that may be distributed
to the Public Lenders and that (w) all such Borrower Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 

6.03                    Notices.  Notify the Administrative Agent and each
Lender promptly upon a Responsible Officer having actual knowledge thereof:

 

(a)                               of the occurrence of any Default;

 

100


 

(b)                              any agreements, instruments which, and any
corporate or other restrictions to which, it or any of its Subsidiaries enters
into or becomes subject to after the Closing Date, and all other matters known
to it, that, individually or in the aggregate, have or could reasonably be
expected to result in a Material Adverse Effect, including any of the following
if it could reasonably be expected to result in a Material Adverse Effect:
(i) any breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any of its Subsidiaries; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
of its Subsidiaries and any Governmental Authority; or (iii) the commencement
of, or any material development in, any litigation or proceeding affecting the
Borrower or any of its Subsidiaries, including pursuant to any applicable
Environmental Laws;

 

(c)                               of the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $5,000,000; and

 

(d)                             of any material change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary thereof,
including any determination by the Borrower referred to in Section 2.11(b).

 

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower have taken and/or propose to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                    Payment of Obligations.  (a) Pay and discharge as the
same shall become due and payable, (i) all federal, state and other material Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien) and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary, (ii) all lawful material claims which, if
unpaid, would by law become a Lien (other than a Lien permitted under
Section 7.01) upon its property; and (iii) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, except to the extent that the failure
to pay such Indebtedness would not constitute an Event of Default under
Section 8.01(e); and (b) timely file all tax returns required to be filed,
except where the failure to file such tax returns would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect.

 

6.05                    Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except (i) in a transaction
permitted by Section 7.04 or 7.05 or (ii) solely in the case of a Subsidiary of
the Borrower, the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

101


 

and (c) preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06                    Maintenance of Properties.  (a) Maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof; and (c) use the standard of care typical in the industry for similar
facilities in similar locations in the operation and maintenance of its
facilities, except in the case of clauses (a), (b) and (c) where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

6.07                    Maintenance of Insurance.  Maintain or cause each of its
Subsidiaries to, maintain, or cause tenants of Projects to maintain, with
financially sound and reputable insurance companies not Affiliates of the
Borrower, insurance with respect to its properties and its business against
general liability, property casualty and such casualties and contingencies as
shall be commercially reasonable and in accordance with the customary and
general practices of businesses having similar operations and real estate
portfolios in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent for such
businesses, including without limitation, insurance policies and programs
sufficient to cover (a) the replacement value of the improvements at Projects
owned by the Borrower and its Subsidiaries (less commercially reasonable
deductible amounts) and (b) liability risks associated with such ownership (less
commercially reasonable deductible amounts).

 

6.08                    Compliance with Laws.  Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09                    Books and Records.  (a) Maintain proper books of record
and account, in which full, true and correct entries in all material respects
and in any event in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving its assets and business; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over it.

 

6.10                    Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower, provided that except as provided
in the following proviso the Borrower shall not be obligated to reimburse the
Administrative Agent or any Lender (or any representative thereof) for more than
one visit, inspection or examination conducted during any fiscal year of the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or

 

102


 

any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

6.11                    Use of Proceeds.  Use the proceeds of the Credit
Extensions for working capital needs of the Borrower and its Subsidiaries, and
for other general corporate purposes not in contravention of any Law or of any
Loan Document.

 

6.12                    Compliance with Environmental Laws.  Comply in all
material respects, with all applicable Environmental Laws and Environmental
Permits held by it; obtain and renew or require the applicable tenant to obtain
and renew, all Environmental Permits necessary for its operations; and conduct
or require the applicable tenant to conduct any investigation, study, sampling
and testing, and undertake any cleanup, response or other corrective action
required under and in material compliance with Environmental Law necessary to
remediate all Hazardous Materials at, on, under or emanating from any of the
properties owned, leased or operated by it, in accordance with the requirements
of all applicable Environmental Laws, except, in each case, where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect;
provided, however, that the Borrower and its Subsidiaries shall not be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

 

6.13                    Distributions in the Ordinary Course.  Continue to
follow its ordinary course of business practice of causing all of its
Subsidiaries to make transfers of net cash and cash equivalents upstream to the
Borrower and not make net transfers of cash and cash equivalents downstream from
the Borrower to its Subsidiaries, except in the ordinary course of business
consistent with past practice and otherwise subject to the terms of this
Agreement.

 

6.14                    Borrower Status.  At all times continue to be organized
and operated in a manner that will allow it to qualify for REIT Status.

 

6.15                    Further Assurances.  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents, and
(ii) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Administrative Agent for the benefit of the Lenders, the
rights granted or now or hereafter intended to be granted to the Administrative
Agent for the benefit of the Lenders under any Loan Document or under any other
instrument executed in connection with any Loan Document to which the Borrower
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

 

6.16                    Compliance with Terms of Leaseholds.  Make all payments
and otherwise perform all obligations in respect of all material leases of real
property to which the Borrower or

 

103

 


 

any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, except, in any case, where (a) the Borrower
or such Subsidiary determines in its reasonable business judgment that it will
allow such lease to lapse or be terminated, or (b) the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.

 

6.17     Material Contracts.  Perform and observe all the terms and provisions
of each material contract to be performed or observed by it, maintain each such
material contract in full force and effect, enforce each such material contract
in accordance with its terms, except, in any case, where (a) the Borrower or
such Subsidiary determines in its reasonable business judgment that it will
agree to a work out, deliver a deed-in-lieu or allow such material contract to
expire or that it will not enforce such material contract, or (b) where the
failure to do so, either individually or in the aggregate, could not reasonably
be likely to have a Material Adverse Effect.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall they permit any of
its Subsidiaries to, directly or indirectly:

 

7.01     Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:

 

(a)        Permitted Encumbrances;

 

(b)        Liens with respect to Capitalized Leases of equipment entered into in
the ordinary course of business of the Borrower; and

 

(c)        Liens securing Secured Indebtedness, the incurrence of which is not
prohibited by this Article VII.

 

7.02     Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)        the Obligations;

 

(b)        Secured Indebtedness permitted under Section 7.11(b);

 

(c)        unsecured obligations (contingent or otherwise) existing or arising
under any Swap Contract, provided that (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates and (ii) such Swap Contract does not

 

104


 

contain any provision exonerating the non-defaulting party from its obligation
to make payments to the defaulting party on outstanding transactions;

 

(d)       unsecured Indebtedness outstanding on the Closing Date and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the Borrower shall be in compliance, on a pro forma basis, with
the provisions of Section 7.11; and

 

(e)        any other unsecured Indebtedness; provided that taking into account
the incurrence of such Indebtedness, the Borrower shall be in compliance, on a
pro forma basis, with the provisions of Section 7.11.

 

7.03     Investments.  Make or hold any Investments, except:

 

(a)        Investments held by the Borrower and its Subsidiaries in the form of
Cash and Cash Equivalents;

 

(b)        (i) Investments made on or prior to the Closing Date by the Borrower
and its Subsidiaries, (ii) additional Investments by Subsidiaries in other
Subsidiaries, (iii) Investments made on or prior to the Closing Date in Joint
Ventures and (iv) additional Investments by the Borrower in Subsidiaries and
Joint Ventures; provided that (A) no Default has occurred and is continuing or
would result from such Investment and (B) taking into account the making of such
Investment, the Borrower shall be in compliance, on a pro forma basis, with the
provisions of Section 7.11;

 

(c)        Guarantees permitted by Section 7.02;

 

(d)       Investments existing on the date hereof (other than those referred to
in Section 7.03(b)(i) and (iv));

 

(e)        loans and advances to employees in the ordinary course of business
not to exceed $2,500,000 in the aggregate at any time outstanding;

 

(f)        Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.03; provided that, with respect to each
Investment made pursuant to this Section 7.03(g):

 

(i)         such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith (A) by the board of
directors (or persons performing similar functions) of the Borrower or such
Subsidiary if such board of directors is otherwise approving such transaction
and (B) in each other case, by a Responsible Officer);

 

(ii)        such Investment shall be in property that is part of, or in lines of
business that are, substantially the same lines of business as one or more of
the principal businesses of the Borrower and its Subsidiaries in the ordinary
course or Persons that own such property; and

 

105


 

(iii)       (A) immediately before and immediately after giving pro forma effect
to any such Investment, no Default shall have occurred and be continuing or
would result and (B) immediately after giving effect to such Investment, the
Borrower and its Subsidiaries shall be in compliance, on a pro forma basis, with
the provisions of Section 7.11.

 

7.04     Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets or all of substantially all
of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)        (i) any Person may merge into the Borrower or a Subsidiary in a
transaction in which the Borrower or such Subsidiary is the surviving
corporation, (ii) the Borrower or any Subsidiary may sell, lease, transfer or
otherwise dispose of its assets to the Borrower or another Subsidiary, (iii) any
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders, and (iv) if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing or would result, the Borrower or any Subsidiary may
sell, transfer or otherwise dispose of Equity Interests of a Subsidiary.  For
purposes of clarification, nothing in this Section 7.04 shall prevent the
issuance, transfer, conversion or repurchase of limited liability company
interests in the Borrower; and

 

(b)        in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a wholly-owned Subsidiary of the
Borrower.

 

7.05     Dispositions.  Make any Disposition or enter into any agreement to make
any Disposition, except:

 

(a)        Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)        Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary;

 

(c)        Dispositions permitted by Section 7.04;

 

(d)       (i) the Disposition of any Project or other Property and (ii) the sale
or other Disposition of all, but not less than all, of the Equity Interests of
any Subsidiary that is not a Wholly-Owned REIT Subsidiary; provided that such
Disposition shall not result in a Material Adverse Effect and at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing or would result.

 

106


 

7.06     Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:

 

(a)        each Subsidiary of the Borrower may make Restricted Payments pro rata
to the holders of its Equity Interests; and

 

(b)        the Borrower may make Restricted Payments in an aggregate amount in
any fiscal year not to exceed the minimum amount of Restricted Payments required
to be paid by the Borrower (in the Borrower’s reasonable judgment) in order for
it to (x) maintain its REIT Status and (y) avoid the payment of federal or state
income or excise tax; provided, that (1) during the existence of an Event of
Default arising under Section 8.01(a), Restricted Payments by the Borrower shall
only be permitted up to the minimum amount needed to maintain the Borrower’s
REIT Status and (2) notwithstanding the preceding clause (1), no Restricted
Payments will be permitted following acceleration of any amount owing under
either of the Facilities or during the existence of an Event of Default arising
under Section 8.01(f) or (g).

 

7.07     Change in Nature of Business.  (a) Engage to any material extent in any
business other than businesses of the type conducted by the Borrower and its
Subsidiaries on the Closing Date and businesses reasonably related thereto, and
(b) the Borrower shall not engage in any line of business which is not permitted
to be engaged in by real estate investment trusts and shall not permit any of
its taxable REIT Subsidiaries to engage in any line of business which is not
permitted to be engaged in by taxable REIT Subsidiaries thereof.

 

7.08     Transactions with Affiliates.  Enter into or permit to exist any
transaction of any kind with any Affiliate of the Borrower (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service), whether or not in the ordinary course of business,
with any holder or holders of more than 5% of any class of equity securities of
the Borrower, or with any Affiliate of the Borrower which is not its Subsidiary,
on terms that are less favorable to the Borrower or any of its Subsidiaries, as
applicable, than those that might be obtained in an arm’s length transaction at
the time from Persons who are not such a holder or Affiliate.  Nothing contained
in this Section 7.08 shall prohibit (a) increases in compensation and benefits
for officers and employees of the Borrower or any of its Subsidiaries which are
customary in the industry or consistent with the past business practice of the
Borrower or such Subsidiary, provided that no Default has occurred and is
continuing or would result; (b) payment of customary partners’ indemnities;
(c) performance of any obligations arising under the Loan Documents,
(d) Investments permitted by Section 7.03, (e) Dispositions permitted by
Section 7.05; and (f) any Restricted Payment permitted by Section 7.06.

 

7.09     Amendments of Organizational Documents.  Permit any Subsidiary to, at
any time cause or permit its certificate of formation, limited liability company
agreement, certificate of limited partnership, partnership agreement, articles
of incorporation, by-laws, or other charter documents, as the case may be, to be
modified, amended or supplemented in any respect whatsoever, without, in each
case, the express prior written consent or approval of the Administrative Agent,
if such changes would materially adversely affect the rights of the
Administrative Agent or the Lenders hereunder or under any of the other Loan
Documents; provided that if such prior consent or approval is not required, the
Borrower shall nonetheless

 

107


 

notify the Administrative Agent in writing promptly after any such modification,
amendment or supplement to the charter documents of such Subsidiary.

 

7.10     Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.11     Financial Covenants.

 

(a)        Maximum Leverage.  Permit, as of the last day of such calendar
quarter, the Leverage Ratio to exceed 60%.

 

(b)        Maximum Secured Debt.  Permit, as of the last day of each calendar
quarter Total Secured Outstanding Indebtedness to exceed (A) 55% of Total Value
on or prior to the second anniversary of the Closing Date, (B) 50% of Total
Value after the second anniversary of the Closing Date and on or prior to the
third anniversary of the Closing Date and (C) 45% of Total Value thereafter.

 

(c)        Minimum Equity Value.  Permit, the Combined Equity Value as of the
last day of each fiscal quarter to be less than $1,750,000,000.

 

(d)       Minimum Fixed Charge Coverage Ratio.  Permit, as of the last day of
each calendar quarter, the ratio of (i) Adjusted Total EBITDA for such calendar
quarter to (ii) Fixed Charges for the same calendar quarter to be less than 1.75
to 1.0 for each calendar quarter.

 

(e)        Minimum Unsecured Interest Coverage Ratio.  Permit, as of the last
day of each calendar quarter, the ratio of (i) Unencumbered Property NOI for
such calendar quarter to (ii) Interest Expense on Total Unsecured Outstanding
Indebtedness for the same calendar quarter to be less than 2.00 to 1.00.

 

(f)        Unsecured Debt to Unencumbered Asset Value.  Permit, as of the last
day of each calendar quarter, Total Unsecured Outstanding Indebtedness to exceed
(i) (ii) 55% of Unencumbered Asset Value if Unencumbered Asset Value is less
than $1 billion or 60% of Unencumbered Asset Value if Unencumbered Asset Value
is equal or greater than $1 billion.

 

(g)        Minimum Unencumbered Asset Value. Permit, as of the last day of each
calendar quarter, Unencumbered Asset Value to be less than (i) $150 million
prior to April 1, 2017, (ii) $300 million from April 1, 2017 until September 30,
2017 and (iii) $500 million thereafter.

 

7.12     Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness at any time that an Event of Default exists or would result
therefrom, except the prepayment of the Credit Extensions in accordance with the
terms of this Agreement.

 

7.13     Fiscal Year Changes.  Make any change in its fiscal year.

 

108


 

7.14     Sanctions; Anti-Corruption Laws.

 

(a)        Directly or indirectly, engage in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of prohibited offenses designated in any applicable
law, regulation or other binding measure by the Organization for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering or
violate these laws or any other applicable anti-money laundering law or engage
in these actions.

 

(b)        Directly or indirectly, use the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual, or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.

 

(c)        Directly or indirectly, use the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01     Events of Default.  Any of the following shall constitute an Event of
Default:

 

(a)        Non-Payment.  The Borrower fails to (i) pay when and as required to
be paid herein, and in any currency hereunder, any amount of principal of any
Loan or any L/C Obligation (whether upon demand at maturity, by reason of
acceleration or otherwise) or deposit any funds as Cash Collateral in respect of
L/C Obligations, or (ii) pay within five Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, any fee due hereunder,
or any other amount payable hereunder or under any other Loan Document; or

 

(b)        Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 2.04(b)(v), 6.01,
6.02(a), 6.02(f), 6.02(g), 6.03, 6.05, 6.10, 6.11, or Article VII; or

 

(c)        Other Defaults.  The Borrower fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b)) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) a Responsible Officer thereof obtaining
actual knowledge of such failure and (ii) the Borrower receiving notice of such
failure from the Administrative Agent (which notice shall be given at the
request of any Lender); or

 

(d)       Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein,

 

109


 

in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or

 

(e)        Cross-Default.  (i) The Borrower or any Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure continues after
the applicable grace period, if any, in respect of any Material Indebtedness, or
(B) fails to observe or perform any other agreement or condition relating to any
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, and such failure continues after the applicable
grace period, if any, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness (or, with respect to a Guarantee, the beneficiary or beneficiaries
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries)) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, (or, in the case of a Guarantee, such Guarantee to become payable or
cash collateral in respect thereof to be demanded); provided that this clause
(e) shall not apply to Secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
or

 

(f)        Insolvency Proceedings, Etc.  The Borrower or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)        Inability to Pay Debts; Attachment.  (i) The Borrower or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)        Judgments.  There is entered against the Borrower or any of its
Subsidiaries (i) one or more final judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) in an aggregate
amount in excess of $10,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute coverage
and excluding judgments entered in respect of Nonrecourse Indebtedness and
judgments entered in respect of Indebtedness that is recourse solely to a
Subsidiary (x) was formed solely to own a particular Project, and (y) does not
engage in any business other than the ownership of such Project, or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect

 

110


 

and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)         ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower and its Subsidiaries under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $5,000,000; or

 

(j)         Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any other
Person contests in any manner the validity or enforceability of any provision of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(k)        Change of Control.  There occurs any Change of Control; or

 

(l)         REIT Status.  The Borrower shall, for any reason, lose or fail to
maintain its REIT Status.

 

8.02     Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a)        declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)        require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

 

(d)       exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents or applicable Laws;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and the obligation of
each L/C Issuer to make L/C Credit Extensions

 

111


 

shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

8.03     Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18 be applied in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Unused Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired or cancelled, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

 

112


 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01     Appointment and Authority.  Each of the Lenders and the L/C Issuers
hereby irrevocably appoints JPMorgan Chase Bank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

9.02     Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03     Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

113

 


 

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or a L/C Issuer; and

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or a L/C Issuer, the Administrative Agent may presume that such condition
is satisfactory to such Lender or such L/C Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or such L/C
Issuer prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05     Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article

 

114


 

shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06     Resignation of Administrative Agent.

 

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)        If the Person serving as Administrative Agent is (i) a Defaulting
Lender pursuant to clause (d) of the definition thereof or (ii) determined, by a
court of competent jurisdiction by final and nonappealable judgment, to be
grossly negligent in the performance of its material obligations and/or duties
hereunder or to have engaged in willful misconduct in the performance of such
obligations and/or duties, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent and, in consultation with the Borrower, appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all

 

115


 

of the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(j) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(d)       Any resignation by JPMorgan Chase Bank as Administrative Agent
pursuant to this Section shall also constitute its resignation as a L/C Issuer
and Swing Line Lender.  If JPMorgan Chase Bank or Bank of America resigns as a
L/C Issuer, it shall retain all the rights, powers, privileges and duties of a
L/C Issuer hereunder with respect to all of its Letters of Credit outstanding as
of the effective date of its resignation as a L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.04(c).  If JPMorgan Chase Bank resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.05(c).  Upon the appointment by the Borrower of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuers shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to JPMorgan Chase Bank or Bank of America, as
the case may be, to effectively assume the obligations of JPMorgan Chase Bank
with respect to such Letters of Credit.

 

9.07     Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

116


 

9.08     No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, the Arrangers, the Syndication Agent or the
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or a L/C Issuers hereunder.

 

9.09     Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, the L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(h) and (i), 2.10 and 11.04) allowed in such judicial
proceeding; and

 

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

 

ARTICLE X
[INTENTIONALLY OMITTED]

 

ARTICLE XI
MISCELLANEOUS

 

11.01   Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders (or, to the extent such amendment

 

117


 

or waiver (i) relates solely to a specific Tranche, the Tranche Required Lenders
with respect to such Tranche, (ii) changes Section 1.08, the Required Revolving
Lenders, (iii) except as otherwise provided in Section 1.08, amends the
definition of “Alternative Currency”, each Revolving Credit Lender, (iv) changes
the definition of “Required Revolving Lenders”, “Required Term Lenders”,
“Tranche Required Lenders” or “Appropriate Lenders”, each Lender under the
applicable Facility or (v) waives any obligation of the Borrower to pay interest
or Letter of Credit Fees at the Default Rate, the Required Revolving Lenders),
the Borrower, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that notwithstanding the foregoing
provisions of this Section 11.01 (including the first proviso above), no such
amendment, waiver or consent shall:

 

(a)        waive any condition set forth in Section 4.01(a), without the written
consent of each Lender;

 

(b)        without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders or the Required Term Lenders, as the case may be;

 

(c)        extend (except as provided in Section 2.15) or increase the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.02) without the written consent of such Lender;

 

(d)       postpone any date fixed by this Agreement or any other Loan Document
for (i) any payment (excluding mandatory prepayments) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under
such other Loan Document without the written consent of each Lender entitled to
such payment or (ii) any scheduled reduction of any Facility hereunder or under
any other Loan Document without the written consent of each Appropriate Lender;

 

(e)        reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(f)        change any of the terms or provisions in any Loan Document requiring
pro rata payments, distributions, commitment reductions or sharing of payments
without the consent of each Lender, including (i) Section 2.14 or 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender or (ii) the order of application of
any reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.06(b) or 2.07(b), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(A) if such Facility is the Term Facility, each Term

 

118


 

Lender and (B) if such Facility is the Revolving Credit Facility, each Revolving
Credit Lender; provided, that with the consent of the Required Lenders, such
terms and provisions may be amended on customary terms in connection with an
“amend and extend” transaction, but only if all Lenders that consent to such
“amend and extend” transaction are treated on a pro rata basis;

 

(g)        change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in the first paragraph of this Section 11.01), without
the written consent of each Lender; or

 

(h)        impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, each Term Lender
and (ii) if such Facility is the Revolving Credit Facility, each Revolving
Credit Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by a L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender in a
disproportionately adverse manner relative to other affected Lenders shall
require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

119


 

11.02   Notices; Effectiveness; Electronic Communications.

 

(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)         if to the Borrower, the Administrative Agent, a L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

(ii)        if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)        Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuers pursuant
to Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuers or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the

 

120


 

website address therefor; provided that, for both clauses (i) and (ii), if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.

 

(c)        The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet.  In addition, in no event shall any Agent Party have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)       Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to one of more of the
Borrower and its Subsidiaries or their respective securities for purposes of
United States Federal or state securities laws.

 

(e)        Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or

 

121


 

followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03   No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuers;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the L/C Issuers or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as a L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.14), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

11.04   Expenses; Indemnity; Damage Waiver.

 

(a)        Costs and Expenses.  The Borrower shall pay, or cause to be paid,
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, JPMS and their respective Affiliates (including the
reasonable documented fees, charges and disbursements of counsel for the
Administrative Agent and JPMS), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the

 

122


 

transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the L/C Issuers in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)        Indemnification.  The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Arranger, the Swing Line Lender, each
Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower) other than such Indemnitee and its
Related Parties arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by a L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of the Borrower’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee (or any Affiliate Controlled by or under common Control with
such Indemnitee).

 

(c)        Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Arrangers, the Swing Line Lender, the L/C Issuers or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Arrangers, the Swing Line

 

123

 


 

Lender, the L/C Issuers or such Related Party, as the case may be, such Lender’s
ratable share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought according to the proportion of (a) the
sum of the (i) Total Outstandings owing to such Lender (with the aggregate
amount of such Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
hereof) and (ii) the aggregate unused Commitments of such Lender to (b) the sum
of (i) Total Outstandings and (ii) the aggregate unused Commitments) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), any
Arranger, the Swing Line Lender or the L/C Issuers in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Swing Line Lender or L/C Issuers in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

 

(d)       Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, neither the Borrower, nor any Subsidiary thereof, shall
assert, and the Borrower hereby waives, and acknowledges that no other Person
shall have, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Loan or
Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)        Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)        Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, a L/C Issuer and the Swing Line Lender, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05   Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect

 

124


 

as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount received by such Lender or such L/C Issuer and so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

11.06   Successors and Assigns.

 

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted such assignment or transfer without such consent shall be
null and void) and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment, or
grant of a security interest, subject to the restrictions of Section 11.06(f),
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

 

(i)         Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it under any Facility or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in subsection
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)       in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose

 

125


 

includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the applicable Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the case
of any assignment in respect of any Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans (but the
Tranches of the Term Loans must be assigned on a pro rata basis) or the
Revolving Credit Loans and the Commitments assigned, except that this clause
(ii) shall not apply to rights in respect of the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans;

 

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) if such
assignment is with respect to the Revolving Credit Facility, such assignment is
to a Revolving Credit Lender or (3) if such assignment is with respect to the
Term Facility, such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if (1) such assignment is
with respect to the Revolving Credit Facility and is to a Person that is not a
Revolving Credit Lender or (2) such assignment is with respect to the Term
Facility and is to Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(C)       the consent of the L/C Issuers and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility if such
assignment is to a Person that is not a Revolving Credit Lender.

 

(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
and

 

126


 

shall pay or cause to be paid to the Administrative Agent a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment, and such fee shall be waived
in the event of an assignment by a Lender to its Affiliate.  The assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)        No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural person.

 

(vi)       Certain Additional Payments.   In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuers or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrower (at its expense) shall
execute and deliver a Note to (i) the assignee Lender and/or (ii) in

 

127


 

the case of a partial assignment by a Lender of its rights or obligations under
this Agreement, the assigning Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

 

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b)); provided that such Participant agrees to be subject to the
provisions of

 

128


 

Sections 3.06(a) and 11.13 as if it were an assignee under Section 11.06(b). 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.14 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04, with respect
to any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation or unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the Participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

 

(f)        Certain Pledges.  Any Lender may at any time pledge or assign, or
grant a security interest in, all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment, or grant of a security interest, to
secure obligations to a Federal Reserve Bank or any other central bank; provided
that no such pledge or assignment or grant shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto.

 

(g)        Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time
JPMorgan Chase Bank or Bank of America assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 11.06(b), the
applicable Lender may (i) upon 30 days’ notice to the Borrower and the Lenders,
resign as a L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
JPMorgan Chase Bank may resign as Swing Line Lender.  In the event of any such
resignation as a L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuers or Swing Line Lender
hereunder; provided, however, that no

 

129


 

failure by the Borrower to appoint any such successor shall affect the
resignation of JPMorgan Chase Bank or Bank of America as a L/C Issuer or Swing
Line Lender, as the case may be.  If JPMorgan Chase Bank or Bank of America
resigns as a L/C Issuer, it shall retain all the rights, powers, privileges and
duties of a L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuers and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.04(c)).  If JPMorgan Chase Bank resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.05(c).  Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuers or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to JPMorgan Chase Bank or Bank of America, as the case may be, to
effectively assume the obligations of JPMorgan Chase Bank or Bank of America, as
the case may be, with respect to such Letters of Credit.

 

11.07   Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.16(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or any of its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or any of

 

130


 

their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary thereof, provided
that, in the case of information received from the Borrower or any such
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08   Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law (and subject to Section 2.14), to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or such
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

11.09   Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or,

 

131


 

if it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

11.10   Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11   Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12   Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

 

11.13   Replacement of Lenders.  If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without

 

132


 

recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)        the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)        such Lender shall have received payment of an amount equal to
(i) from the assignee, the outstanding principal of its Loans and L/C Advances
and all accrued interest and fees payable to it hereunder and under the other
Loan Documents and (ii) from the Borrower, all other amounts payable by the
Borrower hereunder and under the other Loan Documents (including pursuant to
Section 3.01, 3.04 or 3.05) (it being understood that the Assignment and
Assumption relating to such assignment shall provide that any interest and fees
that accrued prior to the effective date of the assignment shall be for the
account of the replaced Lender and such amounts that accrue on and after the
effective date of the assignment shall be for the account of the replacement
Lender);

 

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)       such assignment does not conflict with applicable Laws; and

 

(e)        in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

11.14   Governing Law; Jurisdiction; Etc.

 

(a)        GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY

 

133

 


 

SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

(b)                              SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                               WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                             SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

134


 

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its respective
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower and its respective
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each of the Lenders and each of
the Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) none of the Administrative Agent,
any Lender or any Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Lender or any Arranger has any obligation
to disclose any of such interests to the Borrower or any of its Affiliates.  To
the fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, any Lender or any
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

11.17            Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State

 

135


 

Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.18            USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

11.19            Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

11.20            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

136


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

CORPORATE PROPERTY ASSOCIATES 17 -

 

GLOBAL INCORPORATED,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Jeff Zomback

 

 

Name:

Jeff Zomback

 

 

Title:

Treasurer

 

 

[Signature Page to Credit Agreement]

 


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

/s/ William E. Schachat

 

 

Name:

William E. Schachat

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender, a
L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ William E. Schachat

 

 

Name:

William E. Schachat

 

 

Title:

Executive Director

 

 

[Signature Page to Credit Agreement]

 


 

 

BANK OF AMERICA, N.A.,

as a Lender and a L/C Issuer

 

 

 

 

 

By:

/s/ Michael J. Kauffman

 

 

Name:

Michael J. Kauffman

 

 

Title:

Vice President

 

 

[Signature Page to Credit Agreement]

 


 

 

BARCLAYS BANK PLC,

as a Lender

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

 

Name:

Ronnie Glenn

 

 

Title:

Vice President

 

 

[Signature Page to Credit Agreement]

 


 

 

CITIBANK, N.A.,

as a Lender

 

 

 

 

 

By:

/s/ John Rowland

 

 

Name:

John Rowland

 

 

Title:

Vice President

 

 

[Signature Page to Credit Agreement]

 


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

By:

/s/ Sean Armah

 

 

Name:

Sean Armah

 

 

Title:

Vice President

 

 

[Signature Page to Credit Agreement]

 


 

 

 

REGIONS BANK,

as a Lender

 

 

 

 

 

By:

/s/ Lori Chambers

 

 

Name:

Lori Chambers

 

 

Title:

Senior Vice President

 

 

[Signature Page to Credit Agreement]

 


 

EXECUTION COPY

 

 

SCHEDULE 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES
(TERM FACILITY)

 

 

 

 

 

 

 

Lender

 

Total Term 
Commitment

 

Applicable 
Percentage (Term 
Facility)

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$10,000,000.00

 

20.000000000%

Bank of America, N.A.

 

$10,000,000.00

 

20.000000000%

Regions Bank

 

$9,000,000.00

 

18.000000000%

Barclays Bank PLC

 

$7,000,000.00

 

14.000000000%

Citibank, N.A.

 

$7,000,000.00

 

14.000000000%

Wells Fargo Bank, N.A.

 

$7,000,000.00

 

14.000000000%

Total

 

$50,000,000.00

 

100.000000000%

 

Schedule 2.01

 


 

SCHEDULE 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES
(REVOLVING CREDIT FACILITY)

 

 

 

 

 

 

Lender

 

Revolving Credit
Commitment

 

Applicable
Percentage
(Revolving Credit
Facility)

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$40,000,000.00

 

20.000000000%

Bank of America, N.A.

 

$40,000,000.00

 

20.000000000%

Regions Bank

 

$36,000,000.00

 

18.000000000%

Barclays Bank PLC

 

$28,000,000.00

 

14.000000000%

Citibank, N.A.

 

$28,000,000.00

 

14.000000000%

Wells Fargo Bank, N.A.

 

$28,000,000.00

 

14.000000000%

Total

 

$200,000,000.00

 

100.000000000%

 

Schedule 2.01

 


 

SCHEDULE 5.11(d)

 

EXISTING PENSION PLANS

 

NONE

 

Schedule 5.11(d)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.12

 

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS

 

 

Schedule 5.12 - 1

 


 

SCHEDULE 7.02

 

EXISTING INDEBTEDNESS

 

 

Schedule 7.02 - 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

 

 

BORROWER:

 

c/o W.P. Carey Inc.
50 Rockefeller Plaza – 2nd floor
New York, New York 10020
Attention: Treasurer, Jeff Zomback
Telephone: (212) 492-1159
Email: jzomback@wpcarey.com

 

with a copy to:

 

c/o W.P. Carey Inc.
50 Rockefeller Plaza – 2nd floor
New York, New York 10020
Attention: Treasury Department
Email: treasury-ny@wpcarey.com

 

Schedule 11.02

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office:
(for payments and Requests for Credit Extensions in Dollars):

 

JPMorgan Loan Services
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention:  Syndications Servicing
Telephone:  (312) 732-2866
Facsimile:  (312) 233-2257
Email:  cls.reb.chicago@jpmorgan.com

 

Administrative Agent’s Office:
(for payments and Requests for Credit Extensions in Euros, Sterling and Yen):

 

J.P. Morgan Europe Limited
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: Loans Agency
Facsimile: +44 20 7777 2360
Email: loan_and_agency_london@jpmorgan.com

 

With a copy to:

 

JPMorgan Loan Services
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention:  Syndications Servicing
Telephone:  (312) 732-2866
Facsimile:  (312) 233-2257
Email:  cls.reb.chicago@jpmorgan.com

 

Schedule 11.02

 

--------------------------------------------------------------------------------


 

Other Notices as Administrative Agent, L/C Issuer or Swing Line Lender

 

ADMINISTRATIVE AGENT, L/C ISSUER OR SWING LINE LENDER:

 

JPMorgan Loan Services
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention:  Syndications Servicing
Telephone:  (312) 732-2866
Facsimile:  (312) 233-2257
Email:  cls.reb.chicago@jpmorgan.com

 

with copies sent to Administrative Agent also sent to:

 

JPMorgan Chase Bank, N.A.
270 Park Avenue, 45th Floor
New York, New York 10017-2014
Attention: William E. Schachat
Telephone:  (212) 622-4186
Facsimile:  (646) 534-6301
Email:  william.e.schachat@jpmorgan.com

 

Morrison & Foerster LLP
250 West 55th Street
New York, New York 10019
Attention: Mark S. Edelstein
Email: medelstein@mofo.com

 

BANK OF AMERICA, N.A.
(as L/C Issuer)
Bank of America, N.A.
Global Trade Operations
One Fleet Way, 2nd Floor
Mail Code PA6-580-02-30
Scranton, PA 18507
Telephone: 1.800.370.7519
Facsimile:  1.800.755.8743
Email:  scranton_standby_lc@bankofamerica.com

 

Schedule 11.02

 


 

EXHIBIT A
TO CREDIT AGREEMENT

 

FORM OF LOAN NOTICE

 

A-1
Form of Loan Notice

 


 

EXHIBIT B
TO CREDIT AGREEMENT

 

FORM OF SWING LINE
LOAN NOTICE

 

B-1
Form of Swing Line Loan Notice

 


 

EXHIBIT C-1
TO  CREDIT AGREEMENT

 

FORM OF DOLLAR TERM NOTE

 

 

C-1-1
Form of Dollar Term Note

 


 

EXHIBIT C-2
TO  CREDIT AGREEMENT

 

FORM OF EURO TERM NOTE

 

 

D-2
Form of Compliance Certificate

 


 

TO CREDIT AGREEMENT

 

FORM OF REVOLVING
CREDIT NOTE

 

 

D-3
Form of Compliance Certificate

 


 

EXHIBIT D
TO CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

 

D-4
Form of Compliance Certificate

 


 

EXHIBIT E-1
TO  CREDIT AGREEMENT

 

ASSIGNMENT AND ASSUMPTION

 

 

E-1-5
Form of Assignment and Assumption

 


 

EXHIBIT E-2
TO CREDIT AGREEMENT

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

 

 

E-2-1
Form of Administrative Questionaire

 


 

EXHIBIT F-1
TO CREDIT AGREEMENT

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

 

 

F-1-1
Form of United States Tax Compliance Certificate

 


 

EXHIBIT F-2
TO CREDIT AGREEMENT

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

 

 

F-2-1
Form of United States Tax Compliance Certificate

 


 

EXHIBIT F-3
TO CREDIT AGREEMENT

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

 

 

F-4-1
Form of United States Tax Compliance Certificate

 


 

EXHIBIT F-4
TO CREDIT AGREEMENT

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

 

 

F-4-2
Form of United States Tax Compliance Certificate

 


 

EXHIBIT G
TO CREDIT AGREEMENT

 

FORM OF SUPPLEMENTAL ADDENDUM

 

 

 

G-1
Form of Supplemental Addendum

 